Exhibit 10.1

 

 

 

 

PEOPLE’S UTAH BANCORP
EMPLOYEE STOCK OWNERSHIP PLAN TRUST AGREEMENT
(2018 Statement)

First Effective January 1, 2018

 

 

 

1

--------------------------------------------------------------------------------

 

PEOPLE’S UTAH BANCORP
EMPLOYEE STOCK OWNERSHIP PLAN TRUST AGREEMENT
(2018 Statement)


TABLE OF CONTENTS

Page

PREAMBLES

1

SECTION 1.

INTRODUCTION2

 

1.1.

Definitions

 

 

1.1.1.

Accounts

 

 

(a)

Employer Contribution Share Account

 

 

(b)

Employer Contribution Cash Account

 

 

1.1.2.

Affiliate

 

 

1.1.3.

Alternate Payee

 

 

1.1.4.

Annual Valuation Date

 

 

1.1.5.

Beneficiary

 

 

1.1.6.

Code

 

 

1.1.7.

Committee

 

 

1.1.8.

Disability

 

 

1.1.9.

Effective Date

 

 

1.1.10.

Employer

 

 

1.1.11.

Employer Securities

 

 

1.1.12.

ERISA

 

 

1.1.13.

Event of Maturity

 

 

1.1.14.

Fund

 

 

1.1.15.

Highly Compensated Employee

 

 

1.1.16.

Hours of Service

 

 

1.1.17.

Leased Employee

 

 

1.1.18.

Normal Retirement Age

 

 

1.1.19.

One‑Year Break in Service

 

 

1.1.20.

Participant

 

 

1.1.21.

Plan

 

 

1.1.22.

Plan Statement

 

 

1.1.23.

Plan Year

 

 

1.1.24.

Principal Sponsor

 

 

1.1.25.

Recognized Compensation

 

 

1.1.26.

Recognized Employment

 

 

1.1.27.

Trustee

 

 

1.1.28.

Valuation Date

 

 

1.1.29.

Vested

 

1

--------------------------------------------------------------------------------

 

 

1.1.30.

Vesting Service

 

 

1.2.

Compliance With Uniformed Services Employment and Reemployment Rights Act of
1994 and Heroes Earnings Assistance and Relief Tax Act of 2008

 

 

1.3.

Rules of Interpretation

 

 

1.4.

Plan Contingent Upon Initial Qualification

 

SECTION 2.

ELIGIBILITY AND PARTICIPATION14

 

2.1.

General Eligibility Rule

 

 

2.2.

Special Rule for Former Participants

 

 

2.3.

Special Rule Where Nonrecognition of Gain Elected for Employer Securities

 

SECTION 3.

CONTRIBUTIONS AND ALLOCATION THEREOF15

 

3.1.

Employer Contributions

 

 

3.1.1.

Source of Employer Contributions

 

 

3.1.2.

Limitation

 

 

3.1.3.

Form of Payment

 

 

3.1.4.

Leveraged Acquisitions

 

 

3.1.5.

Advance Contributions

 

 

3.2.

Discretionary Contributions

 

 

3.2.1.

General

 

 

3.2.2.

Allocation

 

 

3.2.3.

Crediting to Accounts

 

 

3.3.

Eligible Participants

 

 

3.4.

Adjustments

 

 

3.4.1.

Make‑Up Contributions for Omitted Participants

 

 

3.4.2.

Mistaken Contributions

 

 

3.5.

Limitation on Annual Additions

 

 

3.6.

Effect of Disallowance of Deduction or Mistake of Fact

 

SECTION 4.

INVESTMENT AND ADJUSTMENT OF ACCOUNTS18

 

4.1.

Valuation and Adjustment of Accounts

 

 

4.1.1.

Valuation of Fund

 

 

4.1.2.

Adjustment of Accounts

 

 

4.1.3.

Rules

 

 

4.2.

Management and Investment of Fund

 

 

4.3.

Investment of Fund

 

 

4.4.

Authority With Respect to Employer Securities

 

 

4.4.1.

Board Authority if Corporate Trustee

 

 

4.4.2.

Trustee Authority if Individual Trustee

 

 

‑ii‑

2

--------------------------------------------------------------------------------

 

SECTION 5.

VESTING20

 

5.1.

Employer Contribution Accounts

 

 

5.1.1.

Graduated Vesting

 

 

5.1.2.

Full Vesting

 

 

5.1.3.

Forfeiture Event

 

 

5.1.4.

Special Rule for Partial Distributions

 

 

5.1.5.

Effect of Break on Vesting

 

 

5.2.

Dividends on Employer Securities

 

SECTION 6.

MATURITY22

 

6.1.

Events of Maturity

 

 

6.2.

Forfeitures

 

 

6.2.1.

Forfeiture of Nonvested Portion of Account

 

 

6.2.2.

Restoration Upon Rehire After Forfeiture

 

 

6.2.3.

Use of Forfeitures

 

 

6.2.4.

Source of Restorations

 

SECTION 7.

DISTRIBUTION24

 

7.1.

Application for Distribution

 

 

7.1.1.

Application Required

 

 

7.1.2.

Exception for Small Amounts

 

 

7.1.3.

Exception for Required Distributions

 

 

7.1.4.

Notices

 

 

7.1.5.

Direct Rollover

 

 

7.2.

Time of Distribution

 

 

7.2.1.

Application for Distribution

 

 

7.2.2.

Required Distributions

 

 

7.3.

Form of Distribution

 

 

7.4.

Designation of Beneficiaries

 

 

7.4.1.

Right to Designate

 

 

7.4.2.

Spousal Consent

 

 

7.4.3.

Failure of Designation

 

 

7.4.4.

Disclaimers by Beneficiaries

 

 

7.4.5.

Definitions

 

 

7.4.6.

Special Rules

 

 

7.5.

Death Prior to Distribution

 

 

7.6.

Facility of Payment

 

 

7.7.

Put Option

 

 

7.8.

Diversification Election

 

 

7.8.1.

Election

 

 

7.8.2.

Definitions

 

 

7.8.3.

Correlation With Events of Maturity

 

 

‑iii‑

3

--------------------------------------------------------------------------------

 

SECTION 8.

SPENDTHRIFT PROVISIONS35

SECTION 9.

AMENDMENT AND TERMINATION36

 

9.1.

Amendment

 

 

9.2.

Discontinuance of Contributions and Termination of Plan

 

 

9.3.

Merger or Spinoff of Plans

 

 

9.3.1.

In General

 

 

9.3.2.

Limitations

 

 

9.3.3.

Beneficiary Designations

 

 

9.4.

Adoption by Other Employers

 

 

9.4.1.

Adoption by Consent

 

 

9.4.2.

Procedure for Adoption

 

 

9.4.3.

Effect of Adoption

 

SECTION 10.

CONCERNING THE TRUSTEE38

 

10.1.

Dealings With Trustee

 

 

10.1.1.

No Duty to Inquire

 

 

10.1.2.

Assumed Authority

 

 

10.2.

Compensation of Trustee

 

 

10.3.

Resignation and Removal of Trustee

 

 

10.3.1.

Resignation, Removal and Appointment

 

 

10.3.2.

Automatic Removal

 

 

10.3.3.

Surviving Trustees

 

 

10.3.4.

Successor Organizations

 

 

10.3.5.

Co‑Trustee Responsibility

 

 

10.3.6.

Allocation of Responsibility

 

 

10.3.7.

Majority Decisions

 

 

10.4.

Accountings by Trustee

 

 

10.4.1.

Periodic Reports

 

 

10.4.2.

Special Reports

 

 

10.5.

Trustee’s Power to Protect Itself on Account of Taxes

 

 

10.6.

Other Trust Powers

 

 

10.7.

Voting of Employer Securities

 

 

10.8.

No Investment in Employer Real Property

 

 

10.9.

Prohibited Transactions

 

 

10.10.

Indemnity

 

SECTION 11.

DETERMINATIONS — RULES AND REGULATIONS45

 

11.1.

Determinations

 

 

11.2.

Claims and Review Procedure

 

 

11.2.1.

Initial Claim

 

 

11.2.2.

Notice of Initial Adverse Determination

 

 

‑iv‑

4

--------------------------------------------------------------------------------

 

 

11.2.3.

Request for Review

 

 

11.2.4.

Claim on Review

 

 

11.2.5.

Notice of Adverse Determination for Claim on Review

 

 

11.3.

Claims and Review Procedures for Disability Claims Filed Under the Plan

 

 

11.3.1.

Initial Disability Claim

 

 

11.3.2.

Notice of Initial Adverse Determination

 

 

11.3.3.

Request for Review

 

 

11.3.4.

Disability Claim on Review

 

 

11.3.5.

Notice of Adverse Determination for Disability Claim on Review

 

 

11.4.

Rules and Regulations

 

 

11.4.1.

Adoption of Rules

 

 

11.4.2.

Specific Rules

 

 

11.5.

Deadline to File Claim

 

 

11.6.

Exhaustion of Administrative Remedies

 

 

11.7.

Deadline to File Legal Action

 

 

11.8.

Knowledge of Fact by Participant Imputed to Beneficiary

 

SECTION 12.

PLAN ADMINISTRATION54

 

12.1.

Principal Sponsor

 

 

12.1.1.

Officers

 

 

12.1.2.

Chief Financial Officer

 

 

12.1.3.

Board of Directors

 

 

12.2.

Committee

 

 

12.2.1.

Appointment and Removal

 

 

12.2.2.

Automatic Removal

 

 

12.2.3.

Authority

 

 

12.2.4.

Majority Decisions

 

 

12.3.

Limitation on Authority

 

 

12.3.1.

Fiduciaries Generally

 

 

12.3.2.

Trustee

 

 

12.4.

Conflict of Interest

 

 

12.5.

Dual Capacity

 

 

12.6.

Administrator

 

 

12.7.

Names Fiduciaries

 

 

12.8.

Service of Process

 

 

12.9.

Administrative Expenses

 

 

12.10.

IRS Qualification

 

 

12.11.

QDRO Procedures

 

SECTION 13.

IN GENERAL58

 

13.1.

Disclaimers

 

 

‑v‑

5

--------------------------------------------------------------------------------

 

 

13.1.1.

Effect on Employment

 

 

13.1.2.

Sole Source of Benefits

 

 

13.1.3.

Co‑Fiduciary Matters

 

 

13.2.

Reversion of Fund Prohibited

 

 

13.3.

Contingent Top Heavy Plan Rules

 

 

13.4.

Method of Executing Instruments

 

 

13.4.1.

Employer or Committee

 

 

13.4.2.

Trustee

 

 

13.5.

Execution in Counterparts

 

SIGNATURES

59

APPENDIX A —

LIMITATION ON ANNUAL ADDITIONS A‑1

APPENDIX B — CONTINGENT TOP HEAVY PLAN RULES

B‑1

 

 

 

‑vi‑

6

--------------------------------------------------------------------------------

 

PEOPLE’S UTAH BANCORP
EMPLOYEE STOCK OWNERSHIP PLAN TRUST AGREEMENT
(2018 Statement)

THIS AGREEMENT, Made and entered into as of November 28, 2018, by and between
PEOPLE’S UTAH BANCORP, a Utah corporation (the “Principal Sponsor”), and
DELAWARE CHARTER GUARANTEE & TRUST COMPANY DBA PRINCIPAL TRUST COMPANY (the
“Trustee”);

WHEREAS, The Principal Sponsor currently is a C corporation;

WHEREAS, The Principal Sponsor, by resolution of its Board of Directors, has
authorized the creation of this stock bonus and employee stock ownership plan
for the benefit of eligible employees, said plan to be contained and set forth
in a Plan Trust Agreement;

WHEREAS, The Principal Sponsor intends that the plan be invested primarily or
exclusively in common stock issued by the Principal Sponsor which is readily
tradable on an established securities market;

WHEREAS, The Trustee shall not be permitted to borrow or use the proceeds of any
exempt loan (as defined in Treasury Regulation §54.4975‑7) for the purpose of
acquiring common stock of the Principal Sponsor;

WHEREAS, This is the Plan Trust Agreement so contemplated above;

NOW, THEREFORE, The parties hereto do hereby create and establish a stock bonus
and employee stock ownership plan, effective as of January 1, 2018, to read in
full as follows:

 

Section 1


 

1

--------------------------------------------------------------------------------

 



INTRODUCTION

1.1.Definitions.  When the following terms are used herein with initial capital
letters, they shall have the following meanings:

1.1.1.Accounts — the following Accounts will be maintained under the Plan for
Participants:

 

(a)

Employer Contribution Share Account — the Account maintained for each
Participant to which is credited:

 

(i)

the number of shares of Employer Securities contributed to the Plan by the
Employer and allocated to the Participant under Section 3.2 of this Plan
Statement; and

 

(ii)

the number of shares of Employer Securities representing dividends received with
respect to the Participant’s Employer Contribution Share Account which are
received in the form of Employer Securities; and

 

(iii)

the number of shares of Employer Securities acquired by the Plan for the benefit
of the Participant from the investment of all or a part of the Participant’s
Employer Contribution Cash Account.

 

(b)

Employer Contribution Cash Account — the Account maintained for each Participant
to which is credited:

 

(i)

all property (other than Employer Securities) contributed to the Plan by the
Employer and allocated to the Participant, pending its investment in Employer
Securities under Section 3.2 of this Plan Statement; and

 

(ii)

all increases received with respect to the Participant’s Employer Contribution
Share Account or Employer Contribution Cash Account (excluding dividends
received in the form of Employer Securities) pending their investment in
Employer Securities.

1.1.2.Affiliate — a business entity which is not an Employer which is under
“common control” with the Employer or which is a member of an “affiliated
service group” that includes the Employer, as those terms are defined in
section 414(b), (c) and (m) of the Code.  A business entity which is a
predecessor to the Employer shall be treated as an Affiliate if the Employer
maintains a plan of such predecessor business entity or if, and to the extent
that, such treatment is otherwise required by regulations under section 414(a)
of the Code.  A business entity

 

‑2‑

2

--------------------------------------------------------------------------------

 

shall also be treated as an Affiliate if, and to the extent that, such treatment
is required by regulations under section 414(o) of the Code.  In addition to
said required treatment, the Principal Sponsor may, in its discretion, designate
as an Affiliate any business entity which is not such a “common control,”
“affiliated service group” or “predecessor” business entity but which is
otherwise affiliated with the Employer, subject to such limitations as the
Principal Sponsor may impose.

1.1.3.Alternate Payee — any spouse, former spouse, child or other dependent of a
Participant who is recognized by a qualified domestic relations order as having
a right to receive all or a portion of the Account of a Participant under the
Plan.

1.1.4.Annual Valuation Date — each December 31 (except that if either the NASDAQ
Capital Market or the Trustee is not open and conducting business on such date,
then the immediately preceding date upon which both are open and conducting
business).

1.1.5.Beneficiary — a person designated by a Participant (or automatically by
operation of this Plan Statement) to receive all or a part of the Participant’s
Vested Account in the event of the Participant’s death prior to full
distribution thereof.  A person so designated shall not be considered a
Beneficiary until the death of the Participant.

1.1.6.Code — the Internal Revenue Code of 1986, including applicable regulations
for the specified section of the Code.  Any reference in this Plan Statement to
a section of the Code, including the applicable regulation, shall be considered
also to mean and refer to any subsequent amendment or replacement of that
section or regulation.

1.1.7.Committee — the Committee established in accordance with the provisions of
Section 12.2, known as the PUB Retirement Savings Plan Committee.

1.1.8.Disability — a medically determinable physical or mental impairment
which:  (i) renders the individual incapable of performing any substantial
gainful employment, (ii) can be expected to last for a continuous period of not
less than twelve (12) months or result in death, and (iii) is evidenced by a
certification to this effect by a doctor of medicine approved by the
Committee.  In lieu of such a certification, the Committee may accept, as proof
of Disability, the official written determination that the individual will be
eligible for disability benefits under the federal Social Security Act as now
enacted or hereinafter amended (when any waiting period
expires).  Notwithstanding the foregoing, no Participant will be considered to
have a Disability unless such doctor’s determination or official Social Security
determination is received by the Committee within twelve (12) months after the
Participant’s last day of active work with the Employer or an Affiliate.  The
Committee shall determine the date on which the Disability shall have occurred
if such determination is necessary.

1.1.9.Effective Date — January 1, 2018.

 

‑3‑

3

--------------------------------------------------------------------------------

 

1.1.10.Employer — the Principal Sponsor, People’s Intermountain Bank and any
business entity affiliated with the Principal Sponsor that adopts the Plan
pursuant to Section 9.4, and any successor thereof that adopts the Plan.

1.1.11.Employer Securities — common stock of the Principal Sponsor which is
readily tradable (per IRS Notice 2011‑19) on an established securities market as
defined in Treasury Regulation §1.401(a)(35)‑1(f)(5)(ii).  The Plan may hold
only one class of common stock of the Principal Sponsor; and if at any time
there is more than one class of such common stock, Employer Securities shall
mean only that class of common stock having a combination of voting power and
dividend rights equal to or in excess of:

 

(a)

that class of common stock having the greatest voting power, and

 

(b)

that class of common stock having the greatest dividend rights.

1.1.12.ERISA — the Employee Retirement Income Security Act of 1974, including
applicable regulations for the specified section of ERISA.  Any reference in
this Plan Statement to a section of ERISA, including the applicable regulation,
shall be considered also to mean and refer to any subsequent amendment or
replacement of that section or regulation.

1.1.13.Event of Maturity — any of the occurrences described in Section 6 by
reason of which a Participant or Beneficiary may become entitled to a
distribution from the Plan.

1.1.14.Fund — the assets of the Plan held by the Trustee from time to time,
including all contributions and the investments and reinvestments, earnings and
profits thereon, whether invested under the general investment authority of the
Trustee or under the terms applicable to any Subfund established pursuant to
Section 4.1.

1.1.15.Highly Compensated Employee — any employee who (a) is a five percent (5%)
owner (as defined in Appendix B) at any time during the current Plan Year or the
preceding Plan Year; or (b) receives compensation from the Employer and all
Affiliates during the preceding Plan Year in excess of One Hundred Twenty
Thousand Dollars ($120,000) (as adjusted under the Code for cost‑of‑living
increases).  For this purpose, “compensation” means compensation as defined
under Appendix A.  Compensation for any employee who performed services for only
part of a year is not annualized for this purpose.

1.1.16.Hours of Service — a measure of an employee’s service with the Employer
and all Affiliates, determined for a given computation period and equal to the
number of hours credited to the employee according to the following rules:

 

(a)

Paid Duty.  An Hour of Service shall be credited for each hour for which the
employee is paid, or entitled to payment, for the performance of duties for the
Employer or an Affiliate.  These hours shall be credited to the employee for the
computation period or periods in which the duties are performed.

 

‑4‑

4

--------------------------------------------------------------------------------

 

 

(b)

Paid Nonduty.  An Hour of Service shall be credited for each hour for which the
employee is paid, or entitled to payment, by the Employer or an Affiliate on
account of a period of time during which no duties are performed (irrespective
of whether the employment relationship has terminated) due to vacation, holiday,
illness, incapacity (including disability), layoff, jury duty, military duty or
leave of absence; provided, however, that:

 

(i)

no more than five hundred one (501) Hours of Service shall be credited on
account of a single continuous period during which the employee performs no
duties (whether or not such period occurs in a single computation period),

 

(ii)

no Hours of Service shall be credited on account of payments made under a plan
maintained solely for the purpose of complying with applicable workers’
compensation, unemployment compensation or disability insurance laws,

 

(iii)

no Hours of Service shall be credited on account of payments which solely
reimburse the employee for medical or medically related expenses incurred by the
employee, and

 

(iv)

payments shall be deemed made by or due from the Employer or an Affiliate
whether made directly or indirectly from a trust fund or an insurer to which the
Employer or an Affiliate contributes or pays premiums.

These hours shall be credited to the employee for the computation period for
which payment is made or, if the payment is not computed by reference to units
of time, the hours shall be credited to the first computation period in which
the event, for which any part of the payment is made, occurred.

 

(c)

Back Pay.  An Hour of Service shall be credited for each hour for which back
pay, irrespective of mitigation of damages, has been either awarded or agreed to
by the Employer or an Affiliate.  The same Hours of Service credited under
paragraph (a) or (b) shall not be credited under this paragraph (c).  The
crediting of Hours of Service under this paragraph (c) for periods and payments
described in paragraph (b) shall be subject to all the limitations of that
paragraph.  These hours shall be credited to the employee for the computation
period or periods to which the award or agreement pertains rather than the
computation period in which the award, agreement or payment is made.

 

‑5‑

5

--------------------------------------------------------------------------------

 

 

(d)

Unpaid Absences.

 

(i)

Military Leaves.  During service in the Armed Forces of the United States, if
the employee both entered such service and returned to employment with the
Employer or an Affiliate from such service under circumstances entitling the
employee to reemployment rights granted veterans under federal law, the employee
shall be credited with the number of Hours of Service which otherwise would
normally have been credited to such employee but for such absence; provided,
however, that if the employee does not return to employment for any reason other
than death, Disability or attainment of Normal Retirement Age within the time
prescribed by law for the retention of veteran’s reemployment rights, such Hours
of Service shall not be credited.

 

(ii)

Leaves of Absence.  If (and to the extent that) the Committee so provides in
rules, during each unpaid leave of absence authorized by the Employer or an
Affiliate for Plan purposes under such rules, the employee shall be credited
with the number of Hours of Service which otherwise would normally have been
credited to such employee but for such absence; provided, however, that if the
employee does not return to employment for any reason other than death,
Disability or attainment of Normal Retirement Age at the expiration of the leave
of absence, such Hours of Service shall not be credited.

 

(iii)

Parenting Leaves.  To the extent not otherwise credited and solely for the
purpose of determining whether a One‑Year Break in Service has occurred, Hours
of Service shall be credited to an employee for any period of absence from work
due to pregnancy of the employee, the birth of a child of the employee, the
placement of a child with the employee in connection with the adoption of such
child by the employee or for the purpose of caring for such child for a period
beginning immediately following such birth or placement.  The employee shall be
credited with the number of Hours of Service which otherwise would normally have
been credited to such employee but for such absence.  If it is impossible to
determine the number of Hours of Service which would otherwise normally have
been so credited, the employee shall be credited with eight (8) Hours of Service
for each day of such absence.  In no event, however, shall the number of Hours
of Service credited for any such absence exceed five hundred one (501) Hours of
Service.  Such Hours of Service shall be credited to the computation period in
which such absence from work begins if crediting all or any portion of such

 

‑6‑

6

--------------------------------------------------------------------------------

 

 

Hours of Service is necessary to prevent the employee from incurring a One‑Year
Break in Service in such computation period.  If the crediting of such Hours of
Service is not necessary to prevent the occurrence of a One‑Year Break in
Service in that computation period, such Hours of Service shall be credited in
the immediately following computation period (even though no part of such
absence may have occurred in such subsequent computation period).  These Hours
of Service shall not be credited until the employee furnishes timely information
which may be reasonably required by the Committee to establish that the absence
from work is for a reason for which these Hours of Service may be credited.

 

(e)

Special Rules.  For periods prior to January 1, 2018, Hours of Service may be
determined using whatever records are reasonably accessible and by making
whatever calculations are necessary to determine the approximate number of Hours
of Service completed during such prior period.  To the extent not inconsistent
with other provisions hereof, Department of Labor regulations 29 C.F.R.
§2530.200b‑2(b) and (c) are hereby incorporated by reference herein.  To the
extent required under section 414 of the Code, services of leased owners, leased
managers, shared employees, shared leased employees and other similar
classifications (excluding Leased Employees) for the Employer or an Affiliate
shall be taken into account as if such services were performed as a common law
employee of the Employer for the purposes of determining Vesting Service and
One‑Year Breaks in Service as applied to Vesting Service.  For purposes of the
Plan, application of the leased employee rules under section 414(n) of the Code
shall be subject to the following:  (i) “contingent services” shall mean
services performed by a person for the Employer or an Affiliate during the
period the person has not performed the services on a substantially full time
basis for a period of at least twelve (12) consecutive months, (ii) except as
provided in (iii), contingent services shall not be taken into account for
purposes of determining Vesting Service and One‑Year Breaks in Service as
applied to Vesting Service, (iii) contingent services performed by a person who
has become a Leased Employee shall be taken into account for purposes of
determining Vesting Service and One‑Year Breaks in Service as applied to Vesting
Service, and (iv) all service performed as a Leased Employee (i.e., all service
following the date an individual has satisfied all three requirements for
becoming a Leased Employee) shall be taken into account for purposes of
determining Vesting Service and One‑Year Breaks in Service as applied to Vesting
Service.

 

(f)

Equivalency for Certain Exempt Employees.  Notwithstanding anything to the
contrary in the foregoing, any employee for whom the Employer or an Affiliate is
not otherwise required by state or federal “wage and hour” or

 

‑7‑

7

--------------------------------------------------------------------------------

 

 

other law to count hours worked shall be credited on the basis that, without
regard to the employee’s actual hours worked, such employee shall be credited
with one hundred ninety (190) Hours of Service for a calendar month if, under
the provisions of this Section (other than this paragraph), such employee would
be credited with at least one (1) Hour of Service during that calendar month.

1.1.17.Leased Employee — any individual (other than an employee of the Employer
or an Affiliate) who performs services for the Employer or an Affiliate if
(i) services are performed under an agreement between the Employer or an
Affiliate and any other individual or company, (ii) the individual performs
services for the Employer on a substantially full time basis for a period of at
least twelve (12) consecutive months, and (iii) the individual’s services are
performed under the primary direction or control of the Employer or an
Affiliate.  In determining whether an individual is a Leased Employee of the
Employer or an Affiliate, all prior service with the Employer or an Affiliate
(including employment as a common law employee) shall be used for purposes of
satisfying (ii) above.  No individual shall be considered a Leased Employee
unless and until all conditions have been satisfied.

1.1.18.Normal Retirement Age — the first day of the calendar month coincident
with or next following the date a Participant attains age sixty‑five (65) years.

1.1.19.One‑Year Break in Service — a Plan Year for which an employee is not
credited with more than five hundred (500) Hours of Service.  (A One‑Year Break
in Service shall be deemed to occur only on the last day of such Plan Year.)

1.1.20.Participant — an employee of the Employer who becomes a Participant in
the Plan in accordance with the provisions of Section 2.  An employee who has
become a Participant shall be considered to continue as a Participant in the
Plan until the date of the Participant’s death or, if earlier, the date when the
Participant is no longer employed in Recognized Employment and upon which the
Participant no longer has any Account under the Plan (that is, the Participant
has both received a distribution of all of the Participant’s Vested Account, if
any, and the non‑vested portion of the Participant’s Account, if any, has been
forfeited and disposed of as provided in Section 6.2).

1.1.21.Plan — the tax‑qualified stock bonus and employee stock ownership plan of
the Employer established for the benefit of employees eligible to participate
therein, as first set forth in this Plan Statement.  (As used herein, “Plan”
refers to the legal entity established by the Employer and not to the documents
pursuant to which the Plan is maintained.  That document is referred to herein
as the “Plan Statement.”)  The Plan shall be referred to as the “PEOPLE’S UTAH
BANCORP EMPLOYEE STOCK OWNERSHIP PLAN.”

1.1.22.Plan Statement — this document entitled “PEOPLE’S UTAH BANCORP EMPLOYEE
STOCK OWNERSHIP PLAN TRUST AGREEMENT (2018 Statement)” as adopted by the
Principal Sponsor generally effective as of January 1, 2018, as the same may be
amended from time to time thereafter.

 

‑8‑

8

--------------------------------------------------------------------------------

 

1.1.23.Plan Year — the twelve (12) consecutive month period ending on any Annual
Valuation Date.

1.1.24.Principal Sponsor — People’s Utah Bancorp, a Utah corporation.

1.1.25.Recognized Compensation — §415 compensation as defined in Section 1.7 of
Appendix A, subject, however, to the following:

 

(a)

Elective Deferrals.  Regardless of the foregoing, Recognized Compensation shall
include any elective deferral (as defined in section 402(g)(3) of the Code and
any amount which is contributed or deferred by the Employer at the election of
the Participant and which is not includible in gross income of the Participant
by reason of section 125, 132(f)(4) or 457 of the Code.

 

(b)

Pre‑Participation Employment.  Remuneration paid by the Employer attributable to
periods prior to the date the Participant became a Participant in the Plan shall
not be taken into account in determining the Participant’s Recognized
Compensation.

 

(c)

Non‑Recognized Employment.  Remuneration paid by the Employer for employment
that is not Recognized Employment shall not be taken into account in determining
a Participant’s Recognized Compensation.

 

(d)

Attribution to Periods.  A Participant’s Recognized Compensation shall be
considered attributable to the period in which it is actually paid and not when
earned or accrued.

 

(e)

Excluded Periods.  Amounts received after the Participant’s termination of
employment shall not be taken into account in determining a Participant’s
Recognized Compensation.

 

(f)

Multiple Employers.  If a Participant is employed by more than one Employer in a
Plan Year, a separate amount of Recognized Compensation shall be determined for
each Employer.

 

(g)

Annual Maximum.  A Participant’s Recognized Compensation for a Plan Year shall
not exceed the annual compensation limit under section 401(a)(17) of the Code,
which is Two Hundred Seventy‑Five Thousand Dollars ($275,000) (as adjusted under
the Code for cost‑of‑living increases).

 

‑9‑

9

--------------------------------------------------------------------------------

 

1.1.26.Recognized Employment — all service with the Employer by persons
classified by the Employer as an employee on both payroll and personnel records;
subject, however, to the following:

 

(a)

Exclusions.  Services classified by the Employer as being performed in the
following categories of employment shall be excluded from Recognized Employment:

 

(i)

employment in a unit of employees whose terms and conditions of employment are
subject to a collective bargaining agreement between the Employer and a union
representing that unit of employees, unless (and to the extent) such collective
bargaining agreement provides for the inclusion of those employees in the Plan,

 

(ii)

employment of a nonresident alien who is not receiving any earned income from
the Employer which constitutes income from sources within the United States,

 

(iii)

employment of a United States citizen or a United States resident alien outside
the United States unless and until the Committee shall declare such employment
to be Recognized Employment (if such a designation is made, the Committee also
shall specify the extent to which the compensation payable to such citizen by
the Employer, the foreign Affiliate, or both shall be recognized for purposes of
the Plan), and

 

(iv)

employment of an individual to the extent agreed to in writing by that
individual.

 

(b)

Non‑Employees.  Services performed for the Employer by an individual who is not
classified by the Employer as an employee on both payroll and personnel records
shall not be considered Recognized Employment.  Without limiting the generality
of the foregoing, such services shall include services performed by an
individual classified by the Employer as a Leased Employee, leased owner, leased
manager, shared employee, shared leased employee, temporary worker, independent
contractor, contract worker, agency worker, freelance worker or other similar
classification.

 

(c)

Effect of Classification.  The Employer’s classification of an individual at the
time of inclusion in or exclusion from Recognized Employment shall be conclusive
for the purpose of the foregoing rules.  No reclassification of an individual’s
status with the Employer, for any reason, without regard to whether it is
initiated by a court, governmental agency or otherwise and without regard to
whether or not the Employer agrees to such reclassification, shall result in the
individual being retroactively included in

 

‑10‑

10

--------------------------------------------------------------------------------

 

 

Recognized Employment.  Notwithstanding anything to the contrary in this
provision, however, the Committee may declare that a reclassified individual
will be included in Recognized Employment prospectively.  Any uncertainty
concerning an individual’s classification shall be resolved by excluding the
individual from Recognized Employment.

1.1.27.Trustee — the Trustee originally named hereunder and its successor or
successors in trust.  Where the context requires, Trustee shall also mean and
refer to any one or more co‑trustees serving hereunder.

1.1.28.Valuation Date — any date that both the NASDAQ Capital Market and the
Trustee are open and conducting business.

1.1.29.Vested — nonforfeitable, i.e., a claim obtained by a Participant or the
Participant’s Beneficiary to that part of an immediate or deferred benefit
hereunder which arises from the Participant’s service, which is unconditional
and which is legally enforceable against the Plan.

1.1.30.Vesting Service — a measure of an employee’s service with the Employer
and all Affiliates (stated as a number of years) which is equal to the number of
computation periods for which the employee is credited with one thousand (1,000)
or more Hours of Service; subject, however, to the following rules:

 

(a)

Computation Periods.  The computation periods for determining Vesting Service
shall be the Plan Years.

 

(b)

Completion.  A year of Vesting Service shall be deemed completed as of the date
in the computation period that the employee completes one thousand (1,000) Hours
of Service.  (Fractional years of Vesting Service shall not be credited.)

 

(c)

No Age Exclusion.  Vesting Service shall be credited with respect to Hours of
Service in any computation period completed without regard to the Participant’s
age.

 

(d)

Pre‑January 1, 2018 Service.  Vesting Service shall be credited with respect to
Hours of Service in any computation period completed prior to the computation
period in which this Plan became effective.

 

(e)

Service With Certain Predecessor Employers.  Vesting Service shall include all
Hours of Service earned with any entity, division or facility of the Employer
prior to being acquired by the Employer, so long as such entity, division or
facility was acquired on or after October 18, 2013.

 

‑11‑

11

--------------------------------------------------------------------------------

 

 

(f)

Vesting in Pre‑Break Accounts.  If the employee has five (5) or more consecutive
One‑Year Breaks in Service, the employee’s service after such One‑Year Breaks in
Service shall not be counted as years of Vesting Service for the purpose of
determining the Vested percentage of that portion of the employee’s Account
derived from Employer contributions allocated with respect to the employee’s
service before such One‑Year Breaks in Service.

 

(g)

Vesting in Post‑Break Accounts (No Rule of Parity).  If the employee has any
break in service, the employee’s service both before and after such break in
service shall be taken into account in computing Vesting Service for the purpose
of determining the Vested percentage of that portion of the employee’s Account
derived from Employer contributions allocated with respect to the employee’s
service after such break in service.

1.2.Compliance With Uniformed Services Employment and Reemployment Rights Act of
1994 and Heroes Earnings Assistance and Relief Tax Act of 2008.  Notwithstanding
any provision of the Plan Statement to the contrary, contributions, benefits or
service credits, if any, will be provided in accordance with section 414(u) of
the Code.  Notwithstanding any provision of the Plan Statement to the contrary,
(i) differential pay (as defined in section 3401(h)(2) of the Code) shall be
included in compensation that is used to determine benefits, (ii) the death of a
Participant during qualified military service (as defined in section 414(u)(5)
of the Code) will be treated as death while in the employment of the Employer
and all Affiliates for purposes of any benefits (other than benefit accruals
related to the period of qualified military service) to which the Participant’s
survivors would have been entitled had the Participant resumed employment and
then terminated employment on account of death, and (iii) subject to the
conditions under section 414(u)(9) of the Code, any individual who cannot be
reemployed after qualified military service on account of death or disability
shall be deemed to have been reemployed in accordance with reemployment rights
under the Uniformed Services Employment and Reemployment Rights Act of 1994 as
of the day before death or disability and then terminated on the date of death
or disability for benefit accrual purposes under section 414(u)(1) of the Code.

1.3.Rules of Interpretation.  An individual shall be considered to have attained
a given age on the individual’s birthday for that age (and not on the day
before).  The birthday of any individual born on a February 29 shall be deemed
to be February 28 in any year that is not a leap year.  Notwithstanding any
other provision of this Plan Statement or any election or designation made under
the Plan, any individual who feloniously and intentionally kills a Participant
or Beneficiary shall be deemed for all purposes of this Plan and all elections
and designations made under this Plan to have died before such Participant or
Beneficiary.  A final judgment of conviction of felonious and intentional
killing is conclusive for the purposes of this Section.  In the absence of a
conviction of felonious and intentional killing, the Committee shall determine
whether the killing was felonious and intentional for the purposes of this
Section.  Whenever appropriate, words used herein in the singular may be read in
the plural, or words used herein in the plural may be read in the singular; the
masculine may include the feminine; and the words “hereof,” “herein” or
“hereunder” or other similar compounds of the word “here” shall mean and refer
to this entire Plan

 

‑12‑

12

--------------------------------------------------------------------------------

 

Statement and not to any particular paragraph or Section of this Plan Statement
unless the context clearly indicates to the contrary.  The titles given to the
various Sections of this Plan Statement are inserted for convenience of
reference only and are not part of this Plan Statement, and they shall not be
considered in determining the purpose, meaning or intent of any provision
hereof.  Any reference in this Plan Statement to a statute or regulation shall
be considered also to mean and refer to any subsequent amendment or replacement
of that statute or regulation.  This document has been executed and delivered in
the State of Utah and has been drawn in conformity to the laws of that State and
shall, except to the extent that federal law is controlling, be construed and
enforced in accordance with the laws of the State of Utah.

1.4.Plan Contingent Upon Initial Qualification.  The establishment of the Plan
and each contribution made hereunder are conditioned upon receipt of a favorable
determination from the Internal Revenue Service as to the initial qualification
of the Plan under the pertinent provisions of the Code.  If the Plan is found
not to so qualify, the Principal Sponsor may, within one (1) year of receiving
notice of denial of qualification, at its election, rescind the Plan, and the
Trustee may be directed to return contributions made during the period it is not
so qualified to the Employer or to the Participants, as the case may be,
adjusted for their pro rata share of earnings and market gains or losses which
accrued while they were held in the Fund.

Section 2


 

‑13‑

13

--------------------------------------------------------------------------------

 



ELIGIBILITY AND PARTICIPATION

2.1.General Eligibility Rule.  All employees who are employed in Recognized
Employment on January 1, 2018 and who have attained age eighteen (18) shall
become Participants in the Plan on January 1, 2018.  Any other employee shall
become a Participant on the entry date coincident with or next following the
date as of which the employee is hired, if the employee is then employed in
Recognized Employment and has attained eighteen (18) years of age.  If the
employee is not then employed in Recognized Employment or has not yet attained
age eighteen (18) years, the employee shall become a Participant on the first
date thereafter upon which the employee satisfies both requirements.  For
purposes of this Section 2, “entry date” shall mean the first day of each
calendar month.

2.2.Special Rule for Former Participants.  A Participant whose employment with
the Employer terminates and who subsequently is reemployed by the Employer shall
immediately reenter the Plan as a Participant upon the Participant’s return to
Recognized Employment.

2.3.Special Rule Where Nonrecognition of Gain Elected for Employer
Securities.  Notwithstanding the foregoing, if the Plan acquires employer
securities (as defined in section 409(l) of the Code) and the seller thereof
elects nonrecognition of gain thereon under section 1042 of the Code (or any
successor provision), then the following persons shall not thereafter be
eligible to receive an allocation of Employer Securities (or any other
allocation made in lieu of such securities) acquired by the Plan in a
transaction to which section 1042 of the Code applies:

 

(a)

such seller, and

 

(b)

any person who is a member of the “family” (as defined below) of such seller,
and

 

(c)

any other person who “owns” (as defined below) more than twenty‑five percent
(25%) in value of any class of outstanding Employer Securities.

For purposes of this section, the term “family” shall include only an
individual’s brothers and sisters (whether by the whole or half blood), spouse,
ancestors, and lineal descendants, and the term “owns” shall include
constructive ownership through family members and partnerships, estates, trust
and corporations as specified in section 318(a) of the Code (or any successor
provision).

 

Section 3


 

‑14‑

14

--------------------------------------------------------------------------------

 



CONTRIBUTIONS AND ALLOCATION THEREOF

3.1.Employer Contributions.

3.1.1.Source of Employer Contributions.  All Employer contributions to the Plan
may be made without regard to profits.

3.1.2.Limitation.  The contribution of the Employer to the Plan for any year,
when considered in light of its contribution for that year to all other
tax‑qualified plans it maintains, shall, in no event, exceed the maximum amount
deductible by it for federal income tax purposes as a contribution to a
tax‑qualified stock bonus plan under section 404 of the Code.  Each such
contribution to the Plan is conditioned upon its deductibility for such purpose.

3.1.3.Form of Payment.  The appropriate contribution of the Employer to the
Plan, determined as herein provided, shall be paid to the Trustee and may be
paid either in cash or in Employer Securities or in other assets of any
character of a value equal to the amount of the contribution or in any
combination of the foregoing ways.

3.1.4.Leveraged Acquisitions.  The Trustee shall not be permitted to borrow or
use the proceeds of any exempt loan (as defined in Treasury Regulation
§54.4975‑7) for the purpose of acquiring common stock of the Principal Sponsor.

3.1.5.Advance Contributions.  Notwithstanding the foregoing, if an Employer
shall make a contribution as of an Annual Valuation Date which is subsequent to
the actual date of contribution and designate such contribution for allocation
as of such subsequent Annual Valuation Date, then:

 

(a)

such contribution shall be segregated for investment purposes by the Trustee
from other assets of the Fund until such subsequent Annual Valuation Date, and

 

(b)

the amount of such segregated contribution (adjusted for gains or losses) shall
be allocated as of such Annual Valuation Date as if it were an Employer
contribution made in fact on that Annual Valuation Date.

3.2.Discretionary Contributions.

3.2.1.General.  The Employer may (but shall not be required to) make
discretionary contributions from year to year during the continuance of the Plan
in such amounts as the Employer shall from time to time determine.  Such
contributions shall be delivered to the Trustee for deposit in the Fund not
later than the time prescribed by federal law (including extensions) for filing
the federal income tax return of the Employer for the taxable year in which the
Plan Year ends.

 

‑15‑

15

--------------------------------------------------------------------------------

 

3.2.2.Allocation.  The Employer discretionary contribution for a Plan Year,
including forfeitures, if any, to be included with that contribution for
allocation as of the Annual Valuation Date of such Plan Year, shall be allocated
to the Accounts of eligible Participants under Section 3.3.  The Employer
discretionary contribution shall be allocated to the Accounts of eligible
Participants in the ratio that each eligible Participant’s allocation points for
the Plan Year bears to the total allocation points of all eligible Participants
for the Plan Year.  Each eligible Participant’s allocation points for the Plan
Year shall be equal to the sum of:  (i) one (1) point for each One Thousand
Dollars ($1,000) of Recognized Compensation for the Plan Year and (ii) two (2)
points for each year of Vesting Service credited as of the last day of the Plan
Year.

3.2.3.Crediting to Accounts.  The Employer discretionary contribution made for
an eligible Participant shall be allocated to such Participant’s Account for the
Plan Year with which it is made and, for purposes of Section 4, shall be
credited as soon as practicable after it is received by the Trustee.

3.3.Eligible Participants.  For purposes of this Section 3, a Participant shall
be an eligible Participant for a Plan Year only if such Participant satisfies
all of the following requirements in (a) or (b) below:

 

(a)

is credited with at least one thousand (1,000) Hours of Service for such Plan
Year, and on the last day of such Plan Year, is an employee of the Employer
(including for this purpose any Participant who then is on temporary layoff or
authorized leave of absence or who, during such Plan Year, was inducted into the
Armed Forces of the United States from employment with the Employer); or

 

(b)

terminates employment with the Employer within the Plan Year by reason of death,
retirement at or after the Participant’s Normal Retirement Age or Disability.

No other Participant shall be an eligible Participant.

3.4.Adjustments.

3.4.1.Make‑Up Contributions for Omitted Participants.  If, after the Employer’s
annual contribution for a Plan Year has been made and allocated, it should
appear that, through oversight or a mistake of fact or law, a Participant (or an
employee who should have been considered a Participant) who should have been
entitled to share in such contribution received no allocation or received an
allocation which was less than the Participant should have received, the
Committee may, at its election, and in lieu of reallocating such contribution,
direct the Employer to make a special make‑up contribution for the Account of
such Participant in an amount adequate to provide the same addition to the
Participant’s Account for such Plan Year as the Participant should have
received.

 

‑16‑

16

--------------------------------------------------------------------------------

 

3.4.2.Mistaken Contributions.  If, after the Employer’s contribution for a Plan
Year has been made and allocated, it should appear that, through oversight or a
mistake of fact or law, a Participant (or an individual who was not a
Participant) received an allocation which was more than the Participant should
have received, the Committee may direct that the mistaken contribution, adjusted
for its pro rata share of any net loss or net gain in the value of the Fund
which accrued while such mistaken contribution was held therein, shall be
withdrawn from the Account of such individual and retained in the Fund and used
to reduce the amount of the next succeeding contribution of the Employer to the
Fund due after the determination that such mistaken contribution had occurred.

3.5.Limitation on Annual Additions.  In no event shall amounts be allocated to
the Account of any Participant if, or to the extent, such amounts would exceed
the limitations set forth in Appendix A to this Plan Statement.

3.6.Effect of Disallowance of Deduction or Mistake of Fact.  All Employer
contributions to the Plan are conditioned on their qualification for deduction
for federal income tax purposes under section 404 of the Code.  If any such
deduction should be disallowed, in whole or in part, for any Employer
contribution to the Plan for any year, or if any Employer contribution to the
Plan is made by reason of a mistake of fact, then there shall be calculated the
excess of the amount contributed over the amount that would have been
contributed had there not occurred a mistake in determining the deduction or a
mistake of fact.  The Principal Sponsor shall direct the Trustee to return such
excess, adjusted for its pro rata share of any net loss (but not any net gain)
in the value of the Fund which accrued while such excess was held therein, to
the Employer within one (1) year of the disallowance of the deduction or the
mistaken payment of the contribution, as the case may be.  If the return of such
amount would cause the balance of any Account of any Participant to be reduced
to less than the balance which would have been in such Account had the mistaken
amount not been contributed, however, the amount to be returned to the Employer
shall be limited so as to avoid such reduction.

 

Section 4


 

‑17‑

17

--------------------------------------------------------------------------------

 



INVESTMENT AND ADJUSTMENT OF ACCOUNTS

4.1.Valuation and Adjustment of Accounts.

4.1.1.Valuation of Fund.  The Trustee shall value the Fund as of each Valuation
Date, which valuation shall reflect, as nearly as possible, the then fair market
value of the assets comprising the Fund (including income accumulations
therein).  The fair market value of the Employer Securities shall be the closing
price of such stock as reported on the NASDAQ Capital Market (or such other
national securities exchange upon which such Employer Securities are listed) on
the date as of which fair market value is being determined.

4.1.2.Adjustment of Accounts.  The Principal Sponsor shall cause the value of
each Account to be increased (or decreased) from time to time for distributions,
contributions, dividends, investment gains (or losses) and expenses charged to
the Account.

4.1.3.Rules.  The Committee shall establish additional rules for the adjustment
of Accounts, including the times when contributions shall be credited under
Section 3 for the purposes of allocating gains or losses under this Section 4.

4.2.Management and Investment of Fund.  The Fund in the hands of the Trustee,
together with all additional contributions made thereto and together with all
net income thereof, shall be controlled, managed, invested, reinvested and
ultimately paid and distributed to Participants and Beneficiaries by the Trustee
with all the powers, rights and discretions generally possessed by trustees, and
with all the additional powers, rights and discretions conferred upon the
Trustee under this Plan Statement.  The Trustee shall have the exclusive
authority to manage and control the assets of the Fund and shall not be subject
to the direction of any person in the discharge of its duties except the
directions of the Committee with respect to Employer Securities pursuant to
Section 4.4 or the directions of the Committee to pay benefits hereunder, nor
shall its authority be subject to delegation or modification except by formal
amendment of this Plan Statement.

4.3.Investment of Fund.  This Plan is a stock bonus and employee stock ownership
plan.  This Plan is designed to invest primarily in Employer Securities.  To the
extent that Employer Securities are available and subject to Section 4.4, the
Trustee shall generally invest the Fund entirely in Employer Securities;
provided, however, that the Trustee is specifically authorized to hold cash or
cash equivalents sufficient to meet anticipated cash distributions to
Participants and Beneficiaries.

4.4.Authority With Respect to Employer Securities.

4.4.1.Board Authority if Corporate Trustee.  If a corporate (as distinguished
from individual) Trustee is acting hereunder, the following rules shall
apply:  the Board of Directors of the Principal Sponsor (or the Committee, if so
delegated by the Board of Directors)

 

‑18‑

18

--------------------------------------------------------------------------------

 

shall have the exclusive power, authority and responsibility for directing the
Trustee in all actions or decisions with respect to Employer Securities, other
than valuation of such securities as provided in Section 4.1.  Without limiting
the generality of the foregoing, the Board of Directors of the Principal Sponsor
(or the Committee, if so delegated by the Board of Directors) shall have the
exclusive power, authority and responsibility (i) to determine whether to sell,
purchase or hold Employer Securities, and (ii) to determine how Employer
Securities shall be voted (except to the extent Participants and Beneficiaries
have properly exercised pass‑through voting rights under Section 10.7).  In the
absence of such directions, the Trustee shall take no action with respect to
Employer Securities.

4.4.2.Trustee Authority if Individual Trustee.  If one or more individual (as
distinguished from corporate) Trustees are acting hereunder, all
responsibilities and duties described in Section 4.4.1 above shall be in such
individual Trustee (except to the extent Participants and Beneficiaries have
properly exercised pass‑through voting rights under Sections 10.7,
respectively).

4.4.3.Use of Dividends.  If dividends are received on Employer Securities
allocated to Participants’ Accounts, the Trustee shall either (i) allocate the
dividend to Participants’ Accounts and retain such dividend in Participants’
Accounts, (ii) distribute dividends on Employer Securities allocated to Accounts
(whether or not Vested) to Participants and Beneficiaries in cash not later than
ninety (90) days after the close of the Plan Year in which the dividends are
paid on such Employer Securities, or (iii) permit the Participant to elect to
reinvest such dividends in Employer Securities in accordance with section
404(k)(2)(A)(iii) of the Code.  The issuer of the Employer Securities may elect
to pay any cash dividend directly to the Participants or Beneficiaries.  Any
such payments of cash dividend on shares of Employer Securities shall be
accounted for as if the Participant or Beneficiary receiving such dividends was
the direct owner of such shares of Employer Securities and such payment shall
not be treated as a distribution under the Plan.

Section 5


 

‑19‑

19

--------------------------------------------------------------------------------

 



VESTING

5.1.Employer Contribution Accounts.

5.1.1.Graduated Vesting.  Except as hereinafter provided, contributions made to
the Account of each Participant shall become Vested in accordance with the
following schedule:

When the Participant
Has Completed the Following
    Years of Vesting Service:    

The Vested Portion of Contributions
to the Participant’s Account
                      Will Be:                      

 

 

Less than 1 year

0%

1 year but less than 2 years

20%

2 years but less than 3 years

40%

3 years but less than 4 years

60%

4 years but less than 5 years

80%

5 years or more

100%

 

5.1.2.Full Vesting.  Notwithstanding any of the foregoing provisions for
progressive vesting of Accounts of Participants, the entire Account of each
Participant shall be fully Vested upon the earliest occurrence of any of the
following events while in the employment of the Employer or an Affiliate:

 

(a)

the Participant’s death,

 

(b)

the Participant’s attainment of Normal Retirement Age,

 

(c)

the Participant’s Disability,

 

(d)

a partial termination of the Plan which is effective as to the Participant, or

 

(e)

a complete termination of the Plan or a complete discontinuance of Employer
contributions hereto.

5.1.3.Forfeiture Event.  A Participant who is not in the employment of the
Employer or an Affiliate upon a complete termination of the Plan or a complete
discontinuance of Employer contributions hereto, shall be fully Vested if, on
the date of such termination or discontinuance, such Participant has not had a
“forfeiture event” as described in Section 6.2.1.

5.1.4.Special Rule for Partial Distributions.  If a distribution is made of less
than the entire Account of a Participant who is not fully (100%) vested, then
until the Participant’s Account becomes fully (100%) vested or until the
Participant incurs five (5) or more consecutive One‑Year Breaks in Service,
whichever first occurs, the Participant’s Vested interest in such

 

‑20‑

20

--------------------------------------------------------------------------------

 

Account at any relevant time shall not be less than an amount (“X”) determined
by the formula X=P(B+D)‑D.  For the purpose of applying the formula, “P” is the
Vested percentage at any relevant time (determined pursuant to Section 5); “B”
is the account balance at the relevant time; “D” is the amount of the
distribution.

5.1.5.Effect of Break on Vesting.  If a Participant who is not fully (100%)
vested incurs five (5) or more consecutive One‑Year Breaks in Service, returns
to Recognized Employment and is thereafter eligible for any additional
allocation of Employer contributions, the Participant’s undistributed Account,
if any, attributable to Employer contributions allocated as of a date before
such five (5) consecutive One‑Year Breaks in Service and the Participant’s new
Account attributable to Employer contributions allocated as of a date after such
five (5) consecutive One‑Year Breaks in Service shall be separately maintained
for vesting purposes until the Participant’s Account becomes fully (100%)
Vested.

5.2.Dividends on Employer Securities.  Notwithstanding any provision in this
Section 5 to the contrary, cash dividends on Employer Securities that are
reinvested in Employer Securities in accordance with Section 4.4 shall be fully
(100%) Vested at all times.

 

Section 6


 

‑21‑

21

--------------------------------------------------------------------------------

 



MATURITY

6.1.Events of Maturity.  A Participant’s Account shall mature and the Vested
portion shall become distributable in accordance with Section 7 upon the
earliest occurrence of any of the following events while in the employment of
the Employer or an Affiliate:

 

(a)

the Participant’s death;

 

(b)

the Participant’s termination of employment, whether voluntary or involuntary;

 

(c)

the attainment of age seventy and one‑half (70‑1/2) years by a Participant who
is a five percent (5%) owner (as defined in Appendix B) at any time during the
year in which the Participant attained age seventy and one‑half (70‑1/2) years
and the crediting of any amounts to such a Participant’s Account after such
time; or

 

(d)

the Participant’s Disability;

provided, however, that a transfer from Recognized Employment to employment with
the Employer that is other than Recognized Employment or a transfer from the
employment of one Employer participating in the Plan to another such Employer or
to any Affiliate shall not constitute an Event of Maturity.

6.2.Forfeitures.

6.2.1.Forfeiture of Nonvested Portion of Account.  Following the occurrence of a
Participant’s Event of Maturity, the non‑Vested portion of the Participant’s
Account, if any, shall be forfeited as soon as administratively practicable on
or after the Participant’s forfeiture event.  A forfeiture event shall occur
with respect to a Participant upon the earliest of:

 

(a)

the occurrence after an Event of Maturity of five (5) consecutive One‑Year
Breaks in Service,

 

(b)

the distribution after an Event of Maturity to (or with respect to) a
Participant of the entire Vested portion of the Account of the Participant,

 

(c)

the death of the Participant at a time and under circumstances which do not
entitle the Participant to be fully (100%) Vested in the Participant’s Account,
or

 

(d)

the Event of Maturity of a Participant who has no Vested interest in the
Participant’s Account.

 

‑22‑

22

--------------------------------------------------------------------------------

 

6.2.2.Restoration Upon Rehire After Forfeiture.  If the Participant returns to
Recognized Employment with the Employer or an Affiliate after the non‑Vested
portion of the Participant’s Account has been forfeited and before the
Participant has five (5) consecutive One‑Year Breaks in Service, the amount so
forfeited shall be restored to the Participant’s Account as of the Annual
Valuation Date coincident with or next following the date the Participant
returns (without adjustment for gains or losses after such
forfeiture).  Notwithstanding the foregoing, such restoration shall be made only
if the Participant repays to the Trustee for deposit in the Fund and crediting
to the Participant’s Account the entire amount, if any, distribute to (or with
respect to) the Participant after the Event of Maturity.  Such repayment cannot
be “rolled over” from another arrangement.  If the distribution was on account
of separation from service, such repayment must be made before the earlier
of:  (i) five (5) years after the first day on which the Participant is
subsequently reemployed by the Employer or Affiliate, or (ii) the close of the
first period of five (5) consecutive One‑Year Breaks in Service commencing after
the distribution.  If the distribution was on account of any other reason, such
repayment must be made within five (5) years after the date of distribution.  In
either case, such repayment must be made before the occurrence of five (5)
consecutive One‑Year Breaks in Service after the Event of Maturity and before
the termination of this Plan or the permanent discontinuance of Employer
contributions to this Plan.

6.2.3.Use of Forfeitures.  Forfeitures shall be used for the following purposes
(and, unless the Committee determines otherwise, in the following order):  to
make restorations for rehired Participants as required in Section 6.2.2, to
reduce Employer contributions, to reduce Plan expenses in the Plan Year in which
the forfeiture occurred or in the succeeding Plan Year, or to correct errors,
omissions and exclusions.  To the extent the forfeitures are used to reduce
Employer contributions, they shall be added as soon as administratively
practicable to the reduced Employer contribution, if any, to be allocated to the
Accounts of all Participants eligible to share in the Employer contribution as
provided in Section 3.2.  Any forfeitures remaining at the termination of the
Plan shall be considered to be a discretionary contribution and shall be
allocated to the Accounts of eligible Participants in the same ratio in which
the Recognized Compensation of each such eligible Participant for the Plan Year
bears to the Recognized Compensation for such Plan Year of all such eligible
Participants.

6.2.4.Source of Restorations.  The amount necessary to make the restoration
required under Section 6.2.2 shall come first from forfeitures of Participants
of the rehiring Employer that are to be forfeited on the Annual Valuation Date
on which the restoration is to occur.  If such forfeitures are not adequate for
this purpose, the rehiring Employer shall make a contribution adequate to make
the restoration as of that Annual Valuation Date (in addition to any
contributions made under Section 3).  If the Participant is rehired by an
Affiliate that is not an Employer, the amount necessary to make the restoration
shall come first from forfeitures of Participants of the Principal Sponsor that
are to be forfeited on the Annual Valuation Date on which the restoration is to
occur and, if such forfeitures are not adequate for this purpose, then the
Principal Sponsor shall make a contribution adequate to make the restoration as
of that Annual Valuation Date (in addition to any contributions made under
Section 3).

Section 7


 

‑23‑

23

--------------------------------------------------------------------------------

 



DISTRIBUTION

7.1.Application for Distribution

7.1.1.Application Required.  No distribution shall be made from the Plan until
the Committee has received a written application for distribution from the
Participant or the Beneficiary entitled to receive distribution.  The Committee
may prescribe rules regarding the form of such application, the manner of filing
such application and the information required to be furnished in connection with
such application.

7.1.2.Exception for Small Amounts.  If a Participant whose Vested Account
exceeds One Thousand Dollars ($1,000) but does not exceed Five Thousand Dollars
($5,000) incurs an Event of Maturity (other than death) and the Participant does
not elect (i) to have the distribution rolled over to an eligible retirement
plan specified by the Participant in a direct rollover, or (ii) to receive the
distribution directly, the Committee shall direct the Trustee to pay the
distribution in a direct rollover to an individual retirement account or annuity
described in section 408(a) or 408(b) of the Code as soon as administratively
following such Event of Maturity. If a Participant whose Vested Account does not
exceed One Thousand Dollars ($1,000) incurs an Event of Maturity (other than
death), the Committee shall direct the Trustee to distribute such Vested Account
in a single lump sum payment as soon as administratively practicable following
such Event of Maturity without an application for distribution.  Upon the death
of a Participant whose Vested Account does not exceed Five Thousand Dollars
($5,000), such Participant’s Vested Account shall be distributed to the
Beneficiary in a single lump sum as soon as administratively practicable
following such Participant’s death without an application for distribution.  A
Participant who has no Vested interest in the Participant’s Account as of the
Participant’s Event of Maturity shall be deemed to have received an immediate
distribution of the Participant’s entire interest in the Plan as of such Event
of Maturity.

7.1.3.Exception for Required Distributions.  If no application for distribution
has been timely received within a reasonable period of time before a
Participant’s or Beneficiary’s required beginning date as determined under
Section 7.2.2, then such Participant’s Vested Account shall be automatically
distributed in a single lump sum without an application for distribution no
later than the applicable date specified in Section 7.2.2.

7.1.4.Notices.  The Committee will issue such notices as may be required under
sections 402(f), 411(a)(11) and other sections of the Code in connection with
distributions from the Plan.  Such notification shall also include a description
of the consequences of failing to defer receipt of a distribution.  No
distribution will be made unless it is consistent with such notice
requirements.  Distribution may commence less than thirty (30) days after the
notice required under section 1.411(a)‑11(c) of the Income Tax Regulations or
the notice required under section 1.402(f)‑1 of the Income Tax Regulations is
given, provided that:

 

‑24‑

24

--------------------------------------------------------------------------------

 

 

(a)

The Committee clearly informs the distributee that the distributee has a right
to a period of at least thirty (30) days after receiving the notice to consider
the decision of whether or not to elect distribution and, if applicable, a
particular distribution option); and

 

(b)

The distributee, after receiving the notice, affirmatively elects a
distribution.

7.1.5.Direct Rollover.  A distributee who is eligible to elect a direct rollover
may elect, at the time and in the manner prescribed by the Committee, to have
all or any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover.  A
distributee who is eligible to elect a direct rollover includes a Participant, a
Beneficiary, and a Participant’s spouse or former spouse who is an Alternate
Payee under a qualified domestic relations order, as defined in section 414(p)
of the Code.

 

(a)

Eligible rollover distribution means any distribution of all or any portion of
an Account to a distributee who is eligible to elect a direct rollover except
(i) any distribution that is one of a series of substantially equal installments
payable not less frequently than annually over the life expectancy of such
distributee or the joint and last survivor life expectancy of such distributee
and such distributee’s “designated beneficiary” as determined under
section 401(a)(9) of the Code, and (ii) any distribution that is one of a series
of substantially equal installments payable not less frequently than annually
over a specified period of ten (10) years or more, and (iii) any distribution to
the extent such distribution is required under section 401(a)(9) of the Code,
and (iv) any distribution on account of hardship, and (v) the portion of any
distribution that is not includible in gross income (determined without regard
to the exclusion for net unrealized appreciation with respect to employer
securities).

 

(b)

Eligible retirement plan means (i) an individual retirement account described in
section 408(a) of the Code, or (ii) an individual retirement annuity described
in section 408(b) of the Code, or (iii) a Roth IRA described in section 408A of
the Code, or (iv) a plan described in section 403(a) or section 403(b) of the
Code, or (v) a qualified trust described in section 401(a) of the Code that
accepts the eligible rollover distribution, or (vi) an eligible plan under
section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this Plan.  The definition of eligible retirement plan shall also
apply in the case of a distribution to a Beneficiary who is the surviving spouse
of a Participant or to a spouse or former spouse who is an Alternate Payee.

 

‑25‑

25

--------------------------------------------------------------------------------

 

 

(c)

Direct rollover means the payment of an eligible rollover distribution by the
Plan to the eligible retirement plan specified by the distributee who is
eligible to elect a direct rollover.

 

(d)

Special Rule for Nonspouse Beneficiaries.  A distributee who is a Beneficiary
and who is not the surviving spouse of a Participant or an Alternate Payee may
elect, at the time and the manner prescribed by the Committee, to have all or
any portion of such distributee’s eligible rollover distribution paid directly
in a trustee‑to‑trustee transfer to an individual retirement account or annuity
described in sections 408(a) or (b) of the Code or a Roth IRA described in
section 408A of the Code, provided such individual retirement account,
individual retirement annuity or Roth IRA meets the requirements of
section 402(c)(11) of the Code.

7.2.Time of Distribution.  

7.2.1.Application for Distribution.  Upon the receipt of a proper application
for distribution from the distributee after the occurrence of an Event of
Maturity effective as to a Participant, and after the Participant’s Vested
Account has been determined and the right of the distributee to receive a
distribution has been established, the Principal Sponsor shall cause the Trustee
to make distribution of such Vested Account in a single lump sum as
administratively practicable after the distributee requests the distribution
(but in no event shall the payment commence later than the sixtieth (60th) day
after the close of the Plan Year in which the distributee requests the
distribution).

7.2.2.Required Distributions.  Notwithstanding Section 7.2.1, distribution shall
be made or commenced not later than the required beginning date applicable to
the Participant.

 

(a)

Participant.  If the distributee is a Participant who is not a five percent (5%)
owner (as defined in Appendix B), the Participant’s required beginning date is
the later of (i) the April 1 following the calendar year in which the
Participant attains age seventy and one‑half (70‑1/2) years, or (ii) the April 1
following the calendar year in which the Participant terminates employment.

 

(b)

Five Percent Owner.  If the distributee is a Participant who is a five percent
(5%) owner (as defined in Appendix B) at any time during the Plan Year ending
with or within the calendar year in which such Participant attains age seventy
and one‑half (70‑1/2) years, the Participant’s required beginning date is the
April 1 following the calendar year in which the Participant attains age seventy
and one‑half (70‑1/2) years.

 

(c)

Beneficiary.  Distribution to a Beneficiary shall be made not later than
December 31 of the calendar year in which occurs the fifth (5th) anniversary of
the death of the Participant; provided, however that if the Participant died

 

‑26‑

26

--------------------------------------------------------------------------------

 

 

on or after the Participant’s required beginning date (as described above),
distribution to the Beneficiary shall be made not later than the December 31 of
the calendar year in which occurs the first (1st) anniversary of the death of
the Participant.

Notwithstanding any other provision of this Section 7, all distributions under
this Plan shall comply with the minimum distribution requirements of
section 401(a)(9) of the Code, including section 1.401(a)(9)‑2 through
section 1.401(a)(9)‑9 of the Treasury Regulations and the minimum distribution
incidental benefit requirements of section 401(a)(9)(G) of the Code.

7.3.Form of Distribution.  The only form of distribution available under this
Plan is a lump sum payment.  To the extent that cash is available in the Fund,
the Trustee shall cause distribution from a Participant’s Vested Account to be
made in cash, unless the distributee requests distribution in whole shares of
Employer Securities and such cash as may be necessary to represent fractional
shares allocated to such Account.  To the extent a Vested Account is not
invested in shares of Employer Securities and the distributee requests
distribution of that portion of the Account be made in shares of Employer
Securities, the Trustee shall purchase such shares for the purpose of
distribution and shall not use shares allocated to other Participants to make
such distribution.

7.4.Designation of Beneficiaries.

7.4.1.Right to Designate.  Each Participant may designate, upon forms to be
furnished by and filed with the Committee, one or more primary Beneficiaries or
alternative Beneficiaries to receive all or a specified part of the
Participant’s Vested Account in the event of the Participant’s death.  The
Participant may change or revoke any such designation from time to time without
notice to or consent from any Beneficiary or spouse.  No such designation,
change or revocation shall be effective unless executed by the Participant and
received by the Committee during the Participant’s lifetime.

7.4.2.Spousal Consent.  Notwithstanding the foregoing, a designation will not be
valid for the purpose of paying benefits from the Plan to anyone other than a
surviving spouse of the Participant (if there is a surviving spouse) unless that
surviving spouse consents in writing to the designation of another person as
Beneficiary.  To be valid, the consent of such spouse must be in writing, must
acknowledge the effect of the designation of the Beneficiary and must be
witnessed by a notary public.  The consent of the spouse must be to the
designation of a specific named Beneficiary which may not be changed without
further spousal consent, or alternatively, the consent of the spouse must
expressly permit the Participant to make and to change the designation of
Beneficiaries without any requirement of further spousal consent.  The consent
of the spouse to a Beneficiary is a waiver of the spouse’s rights to death
benefits under the Plan.  The consent of the surviving spouse need not be given
at the time the designation is made.  The consent of the surviving spouse need
not be given before the death of the Participant.  The consent of the surviving
spouse will be required, however, before benefits can be paid to any person
other than the surviving spouse.  The consent of a spouse shall be irrevocable
and shall be effective only with respect to that spouse.

 

‑27‑

27

--------------------------------------------------------------------------------

 

7.4.3.Failure of Designation.  If a Participant:

 

(a)

fails to designate a Beneficiary,

 

(b)

designates a Beneficiary and thereafter such designation is revoked without
another Beneficiary being named,

 

(c)

designates one or more Beneficiaries and all such Beneficiaries so designated
fail to survive the Participant, or

 

(d)

designates more than one Beneficiary and one of such Beneficiaries so designated
fails to survive the Participant, and the beneficiary designation fails to
designate another Beneficiary,

such Participant’s Vested Account, or the part thereof as to which such
Participant’s designation fails, as the case may be, shall be payable to the
first class of the following classes of automatic Beneficiaries with a member
surviving the Participant and (except in the case of the Participant’s surviving
issue) in equal shares if there is more than one member in such class surviving
the Participant:

Participant’s surviving spouse
Participant’s surviving issue per stirpes and not per capita
Participant’s surviving parents
Participant’s surviving brothers and sisters
Representative of Participant’s estate.

 

7.4.4.Disclaimers by Beneficiaries.  A Beneficiary entitled to a distribution of
all or a portion of a deceased Participant’s Vested Account may disclaim his or
her interest therein subject to the following requirements.  To be eligible to
disclaim, a Beneficiary must not have received a distribution of all or any
portion of a Vested Account at the time such disclaimer is executed and
delivered, and, if a natural person, must have attained legal age as of the date
of the disclaimer.  Any disclaimer must be in writing and must be executed by
the Beneficiary (or the Beneficiary’s duly appointed legal guardian,
conservator, personal representative or other legal representative) before a
notary public.  A disclaimer shall state that the Beneficiary’s entire interest
in the undistributed Vested Account is disclaimed or shall specify what portion
thereof is disclaimed.  To be effective, duplicate original executed copies of
the disclaimer must be both executed and actually delivered to both the
Committee and to the Trustee after the date of the Participant’s death but not
later than nine (9) months after the date of the Participant’s death.  A
disclaimer shall be irrevocable when delivered to both the Committee and the
Trustee.  A disclaimer shall be considered to be delivered to the Committee or
the Trustee only when actually received by the Committee or the Trustee (and in
the case of a corporate Trustee, shall be considered to be delivered only when
actually received by a trust officer familiar with the affairs of the
Plan).  The Committee (and not the Trustee) shall be the sole judge of the
content, interpretation and validity of a purported disclaimer.  Upon the filing
of a disclaimer that complies with the foregoing requirements, the Beneficiary
shall be considered not to have survived the

 

‑28‑

28

--------------------------------------------------------------------------------

 

Participant as to the interest disclaimed.  A disclaimer by a Beneficiary shall
not be considered to be a transfer of an interest in violation of the provisions
of Section 8 and shall not be considered to be an assignment or alienation of
benefits in violation of federal law prohibiting the assignment or alienation of
benefits under this Plan.  No other form of attempted disclaimer shall be
recognized by either the Committee or the Trustee.  The foregoing requirements
are solely for the purpose of disclaiming benefits under the Plan, and
compliance with these requirements does not assure that the disclaimer will be
valid for tax purposes or any other purposes.  It is the exclusive
responsibility of the disclaimant to assure compliance with any and all
necessary requirements to assure proper tax treatment of the disclaimer if that
is one of its intended purposes.

7.4.5.Definitions.  When used herein and, unless the Participant has otherwise
specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, “issue” means all persons who are lineal descendants of
the person whose issue are referred to, subject to the following:

 

(a)

a legally adopted child and the adopted child’s lineal descendants always shall
be lineal descendants of each adoptive parent (and of each adoptive parent’s
lineal ancestors);

 

(b)

a legally adopted child and the adopted child’s lineal descendants never shall
be lineal descendants of any former parent whose parental rights were terminated
by the adoption (or of that former parent’s lineal ancestors); except that if,
after a child’s parent has died, the child is legally adopted by a stepparent
who is the spouse of the child’s surviving parent, the child and the child’s
lineal descendants shall remain lineal descendants of the deceased parent (and
the deceased parent’s lineal ancestors);

 

(c)

if the person (or a lineal descendant of the person) whose issue are referred to
is the parent of a child (or is treated as such under applicable law) but never
received the child into that parent’s home and never openly held out the child
as that parent’s child (unless doing so was precluded solely by death), then
neither the child nor the child’s lineal descendants shall be issue of the
person.

“Child” means an issue of the first generation; “per stirpes” means in equal
shares among living children of the person whose issue are referred to and the
issue (taken collectively) of each deceased child of such person, with such
issue taking by right of representation of such deceased child; and “survive”
and “surviving” mean living after the death of the Participant.

7.4.6.Special Rules.  Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:

 

(a)

If there is not sufficient evidence that a Beneficiary was living at the time of
the death of the Participant, it shall be deemed that the Beneficiary was not
living at the time of the death of the Participant.

 

‑29‑

29

--------------------------------------------------------------------------------

 

 

(b)

The automatic Beneficiaries specified in Section 7.4.3 and the Beneficiaries
designated by the Participant shall become fixed at the time of the
Participant’s death.  A Beneficiary who survives the Participant shall be
permitted to designate one or more beneficiaries or alternative beneficiaries to
receive the Beneficiary’s interest in the Account, if any, remaining at the
death of the Beneficiary.  In the absence of such designation by the
Beneficiary, such remaining interest shall be payable to the representative of
such Beneficiary’s estate.

 

(c)

If the Participant designates as a Beneficiary the person who is the
Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation.  (The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form executed by the
Participant and received by the Committee after the date of the legal
termination of the marriage between the Participant and such former spouse, and
during the Participant’s lifetime.)

 

(d)

Any designation of a nonspouse Beneficiary by name that is accompanied by a
description of relationship to the Participant shall be given effect without
regard to whether the relationship to the Participant exists either then or at
the Participant’s death.

 

(e)

Any designation of a Beneficiary only by statement of relationship to the
Participant shall be effective only to designate the person or persons standing
in such relationship to the Participant at the Participant’s death.

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant’s legal residence.  The
Committee (and not the Trustee) shall be the sole judge of the content,
interpretation and validity of a purported Beneficiary designation.

7.5.Death Prior to Distribution.  If a Participant dies after the Participant’s
Event of Maturity but before distribution of the Participant’s Vested Account
has been completed, the undistributed Vested Account shall be distributed in the
same manner as hereinbefore provided in the Event of Maturity by reason of
death.  If, at the death of the Participant, any payment to the Participant was
due or otherwise pending but not actually paid, the amount of such payment shall
be included in the Vested Account which is payable to the Beneficiary (and shall
not be paid to the Participant’s estate).

7.6.Facility of Payment.  In case of the legal disability, including minority,
of a Participant, Beneficiary or Alternate Payee entitled to receive any
distribution under the Plan, payment shall be made, if the Committee shall be
advised of the existence of such condition:

 

‑30‑

30

--------------------------------------------------------------------------------

 

 

(a)

to the duly appointed guardian or conservator of such Participant, Beneficiary
or Alternate Payee, or

 

(b)

to the duly appointed attorney‑in‑fact or other legal representative of such
Participant, Beneficiary or Alternate Payee, but only if the appointment has
been made in a manner approved by the Trustee, or

 

(c)

to a person or institution entrusted with the care or maintenance of the
incompetent or disabled Participant, Beneficiary or Alternate Payee, provided,
however, such person or institution has satisfied the Committee that the payment
will be used for the best interest and assist in the care of such Participant,
Beneficiary or Alternate Payee, and provided further, that no prior claim for
said payment has been made by a duly appointed guardian, conservator,
attorney‑in‑fact or other legal representative of such Participant, Beneficiary
or Alternate Payee as provided above.

Any payment made in accordance with the foregoing provisions of this Section
shall constitute a complete discharge of any liability or obligation of the
Employer, the Committee, the Trustee and the Fund therefore.

7.7.Put Option.  If they are not publicly traded when distributed or are subject
to a trading limitation when distributed, Employer Securities distributed
hereunder shall be subject to a “put option” as follows:

 

(a)

Holder.  The put option shall be exercised by the distributee (whether the
Participant or a Beneficiary), by any person to whom the Employer Securities
have passed by gift from the distributee and by any person (including an estate
or a recipient of the estate) to whom the Employer Securities passed upon the
death of the distributee (hereinafter the “Holder”).

 

(b)

Period.  The put option must be exercised during the sixty (60) day period
beginning on the date the Employer Securities are first distributed by the Plan
(the “initial put option”) or during the sixty (60) day period that begins on
the earlier of (i) first annual anniversary of such distribution date or
(ii) the beginning of the sixty (60) day period ending on the last day of the
Plan Year that immediately follows the Plan Year in which the initial put option
starts (the “second put option”).  The period during which either the initial or
second put option is exercisable shall not include any time when a Holder is
unable to exercise the put option because the Employer is prohibited from
honoring the put option by federal or state law.

 

(c)

Notice.  To exercise the put option, the Holder shall notify the Employer in
writing that the put option is being exercised.

 

‑31‑

31

--------------------------------------------------------------------------------

 

 

(d)

Payment.  Upon receipt of such notice, the Employer shall tender to the Holder
within thirty (30) days of exercise, the fair market value either in cash or in
a combination of cash equal to at least twenty‑five percent (25%) of the fair
market value and a promissory note providing payment of the balance in four (4)
equal annual installments of principal, with the first installment due one (1)
year after the exercise and the last annual installment due four (4) years after
exercise.  The note shall provide for full right of prepayment without
penalty.  The unpaid principal balance on the promissory note shall bear
interest at a reasonable rate set by the Committee.  There shall be adequate
security for the promissory note as required under section 409(h) of the Code.

 

(e)

Assumption.  The Board of Directors of the Principal Sponsor shall have the
option to cause the Plan to assume the Employer’s rights and obligations to
acquire Employer Securities under the put option.  If the Plan issues a
promissory note for payment, such note shall be guaranteed by the Employer.

 

(f)

Value.  For the purposes of this section, fair market value shall be determined
in the same manner as provided in Section 4.1.1.  In the case of a transaction
between the Plan and a disqualified person, fair market value must be determined
as of the date of the transaction.  In all other cases, fair market value shall
be determined as of the most recent Annual Valuation Date.

 

(g)

Trading Limitation.  For the purposes of this section, a “trading limitation” on
a security is a restriction under any federal or state securities law, any
regulation thereunder, or an agreement effecting the security which would make
the security not as freely tradable as one not subject to such restrictions.

 

(h)

No Market.  If the Employer Securities were publicly traded and were not subject
to a trading limitation when distributed but cease to be so traded during the
period described in paragraph (b) above, the Employer must notify each Holder in
writing within ten (10) days after the Employer Securities cease to be so traded
that for the remainder of such period the Employer Securities are subject to the
put option described in this Section.

7.8.Diversification Election.

7.8.1.Election.  Each “qualified Participant” (as defined below) in the Plan may
elect within ninety (90) days after the close of each Plan Year in the
“qualified election period” (as defined below) to direct the Plan to diversify
up to twenty‑five percent (25%) of the Participant’s “eligible Account” (as
defined below) in this Plan (to the extent such portion exceeds the amount to
which a prior diversification election under this Section 7.8 applied).  In the
case of

 

‑32‑

32

--------------------------------------------------------------------------------

 

the election year in which the Participant can make his last election, the
preceding sentence shall be applied by substituting fifty percent (50%) for
twenty‑five percent (25%).  The diversified amounts shall be transferred to the
People’s Utah Bancorp Employees’ Retirement Plan (the “401(k) Plan”) and, at the
election of the Participant, invested in one or more of “investment subfunds”
(as defined below) available under the 401(k) Plan.  Once a portion of the
Participant’s Account has been transferred to one of the “investment subfunds,”
the Participant may elect to transfer such amounts between and among the
“investment subfunds” in accordance with the terms of the 401(k) Plan and shall
be subject to the distribution rules under the 401(k) Plan.  No transfer shall
be made from an “investment subfund” under the 401(k) Plan to a Participant’s
Account invested in Employer Securities under this Plan.  All proceeds that are
transferred to the 401(k) Plan pursuant to an election by a Participant under
this Section 7.8 shall upon transfer become subject to the distribution rules
contained in the 401(k) Plan; provided, however, that any optional form of
distribution or other “section 411(d)(6) protected benefit” (as defined by
Treasury Regulations §1.411(d)‑4) available under this Plan shall continue to be
available, except that the transferred benefits shall no longer be subject to
the provisions concerning in‑kind distributions and put options in
section 409(h) of the Internal Revenue Code.

7.8.2.Definitions.  When used in this section, the following terms have the
following meaning:

 

(a)

“qualified Participant” means any Participant who has attained age fifty‑five
(55) years and has been a Participant in this Plan for ten (10) years;

 

(b)

“qualified election period” means the six (6) Plan Year period beginning with
the first Plan Year in which the Participant first became a qualified
Participant;

 

(c)

“eligible Account” means the portion of a Participant’s Account which consists
of Employer Securities;

 

(d)

“investment subfund” means any of the alternative investment vehicles made
available from time to time under the 401(k) Plan for investment diversification
purposes.

7.8.3.Correlation With Events of Maturity. A Participant who is eligible to make
a diversification election under this Section 7.8 while also eligible to request
distribution of such Participant’s entire Account under Section 7.2 (after
having incurred an Event of Maturity) shall continue to be eligible to make a
diversification election under this Section 7.8.

 

Section 8


 

‑33‑

33

--------------------------------------------------------------------------------

 



SPENDTHRIFT PROVISIONS

No Participant or Beneficiary shall have any transmissible interest in any
Account nor shall any Participant or Beneficiary have any power to anticipate,
alienate, dispose of, pledge or encumber the same while in the possession or
control of the Trustee, nor shall the Trustee, the Employer or the Committee
recognize any assignment thereof, either in whole or in part, nor shall any
Account be subject to attachment, garnishment, execution following judgment or
other legal process while in the possession or control of the Trustee.

The power to designate Beneficiaries to receive the Vested Account of a
Participant in the event of death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber the Participant’s Account or any part
thereof, and any attempt of a Participant so to exercise said power in violation
of this provision shall be of no force and effect and shall be disregarded by
the Employer, the Committee and the Trustee.

This Section shall not prevent the Employer, the Committee or the Trustee from
exercising, in their discretion, any of the applicable powers and options
granted to them upon the occurrence of an Event of Maturity, as such powers may
be conferred upon them by any applicable provision hereof.  This Section shall
not prevent the Employer, the Committee or the Trustee from observing the terms
of a qualified domestic relations order as defined in section 414(p) of the
Code.

 

Section 9


 

‑34‑

34

--------------------------------------------------------------------------------

 



AMENDMENT AND TERMINATION

9.1.Amendment.  The Principal Sponsor reserves the power to amend this Plan
Statement in any respect and either prospectively or retroactively or both:

 

(a)

in any respect by resolution of the Board of Directors; and

 

(b)

in any respect that does not materially increase the cost of the Plan by action
of the Committee (with the written concurrence of the Chief Financial Officer of
the Principal Sponsor);

provided that no amendment shall be effective to reduce or divest the Account of
any Participant unless the same shall have been adopted with the consent of the
Secretary of Labor pursuant to the provisions of ERISA, or in order to comply
with the provisions of the Code and the regulations and rulings thereunder
affecting the tax‑qualified status of the Plan and the deductibility of Employer
contributions thereto.  Notwithstanding the foregoing, no amendment shall be
effective to increase the duties of the Trustee without its consent.

9.2.Discontinuance of Contributions and Termination of Plan.  The Principal
Sponsor reserves the right to reduce, suspend or discontinue its contributions
to the Plan and to terminate the Plan herein embodied in its
entirety.  Notwithstanding anything in this Plan Statement to the contrary, if
the Principal Sponsor applies to the Internal Revenue Service for a ruling that
the termination of the Plan does not adversely affect its qualified status, then
all distributions (other than required distributions under Section 7.1.3) shall
be suspended upon termination of the Plan pending the receipt of a favorable
determination.

9.3.Merger or Spinoff of Plans.

9.3.1.In General.  The Principal Sponsor may cause all or a part of this Plan to
be merged with all or a part of any other plan and may cause all or a part of
the assets and liabilities to be transferred from this Plan to another plan.  In
the case of merger or consolidation of this Plan with, or transfer of assets and
liabilities of this Plan to, any other plan, each Participant shall (if such
other plan were then terminated) receive a benefit immediately after the merger,
consolidation or transfer which is not less than the benefit the Participant
would have been entitled to receive immediately before the merger, consolidation
or transfer (if this Plan had then terminated).  If the Principal Sponsor agrees
to a transfer of assets and liabilities to or from another plan, the agreement
under which such transfer is concluded (or an amendment of or appendix to this
Plan Statement) shall specify the Accounts to which the transferred amounts are
to be credited.

9.3.2.Limitations.  Notwithstanding the foregoing, no transfer shall be made to
this Plan of assets that are subject to the joint and survivor annuity and
preretirement survivor annuity rules of section 401(a)(11) of the Code.  In no
event shall assets be transferred from any

 

‑35‑

35

--------------------------------------------------------------------------------

 

other plan to this Plan unless this Plan complies (or has been amended to
comply) with the optional form of benefit requirements of
section 411(d)(6)(B)(ii) of the Code (or, where applicable, the distribution
rules of section 401(k) of the Code) with respect to such transferred
assets.  In no event shall assets be transferred from this Plan to any other
plan unless such other plan complies (or has been amended to comply) with the
optional form of benefit requirements of section 411(d)(6)(B)(ii) of the Code
and the distribution rules of section 401(k) of the Code with respect to such
transferred assets.

9.3.3.Beneficiary Designations.  If assets and liabilities are transferred from
another plan to this Plan, Beneficiary designations made under that plan shall
become void on the date as of which such transfer is made and the Beneficiary
designation rules of this Plan Statement shall apply beginning on such date.

9.4.Adoption by Other Employers.

9.4.1.Adoption by Consent.  The Principal Sponsor may consent to the adoption of
the Plan by any business entity subject to such conditions as the Principal
Sponsor may impose.

9.4.2.Procedure for Adoption.  Any such adopting business entity shall initiate
its adoption of the Plan by delivery of a certified copy of the resolutions of
its board of directors (or other authorized body or individual) adopting this
Plan Statement to the Principal Sponsor.  Upon the consent by the Principal
Sponsor to the adoption by the adopting business entity, and the delivery to the
Trustee of written evidence of the Principal Sponsor’s consent, the adoption of
the Plan by the adopting business entity shall be effective as of the date
specified by the Principal Sponsor.  If such adopting business entity is not a
corporation, any reference in the Plan Statement to its board of directors shall
be deemed to refer to such entity’s governing body or other authorized
individual.

9.4.3.Effect of Adoption.  Upon the adoption of the Plan by an adopting business
entity as heretofore provided, the adopting business entity shall be an Employer
hereunder in all respects.  Each adopting business entity, as a condition of
continued participation in the Plan, delegates to the Principal Sponsor the sole
power and authority over all Plan matters except that the board of directors of
each adopting business entity shall have the power to amend this Plan Statement
as applied to it by establishing a successor plan to which assets and
liabilities may be transferred as provided in Section 9.3 and to terminate the
Plan as applied to it.  Each reference herein to the Employer shall include the
Principal Sponsor and all adopting business entities unless the context clearly
requires otherwise.

 

Section 10


 

‑36‑

36

--------------------------------------------------------------------------------

 



CONCERNING THE TRUSTEE

10.1.Dealings With Trustee.

10.1.1.No Duty to Inquire.  No person, firm or corporation dealing with the
Trustee shall be required to take cognizance of the provisions of this Plan
Statement or be required to make inquiry as to the authority of the Trustee to
do any act which the Trustee shall do hereunder.  No person, firm or corporation
dealing with the Trustee shall be required to see either to the administration
of the Plan or the Fund or to the faithful performance by the Trustee of its
duties hereunder (except to the extent otherwise provided by ERISA).  Any such
person, firm or corporation shall be entitled to assume conclusively that the
Trustee is properly authorized to do any act which it shall do hereunder.  Any
such person, firm or corporation shall be under no liability to anyone
whomsoever for any act done hereunder pursuant to the written direction of the
Trustee.

10.1.2.Assumed Authority.  Any such person, firm or corporation may conclusively
assume that the Trustee has full power and authority to receive and receipt for
any money or property becoming due and payable to the Trustee.  No such person
shall be bound to inquire as to the disposition or application of any money or
property paid to the Trustee or paid in accordance with the written directions
of the Trustee.

10.2.Compensation of Trustee.  If a corporate Trustee shall be acting hereunder,
the corporate Trustee shall be entitled to receive compensation for its services
as Trustee hereunder as may be agreed upon from time to time by the Principal
Sponsor and the Trustee.  Any individual Trustee who already receives full‑time
pay from the Employer shall receive no compensation for services
hereunder.  Other individual Trustee shall likewise serve without compensation
unless they shall otherwise specifically agree with the Principal Sponsor to the
contrary.  In any event, however, the Trustee (whether corporate or individual
Trustee be acting) shall be entitled to receive reimbursement for reasonable
expenses, fees, costs and other charges incurred by it or payable by it on
account of the administration of the Plan and the Fund to the extent approved by
the Principal Sponsor.  Such items of expense and compensation shall be payable
out of the Fund in a fair and equitable manner as determined by the Trustee,
except to the extent that the Employer, in its discretion, directly pays the
Trustee.

10.3.Resignation and Removal of Trustee.

10.3.1.Resignation, Removal and Appointment.  The Trustee (or in the event two
or more co‑trustees are acting, any such co‑trustee) may resign by giving ninety
(90) days’ notice of intention to do so to the Principal Sponsor or such shorter
notice as the Principal Sponsor may approve.  The Principal Sponsor may remove
any Trustee or successor Trustee hereunder by giving such Trustee (or any
co‑trustee) thirty (30) days’ written notice of removal by certified mail.  The
Principal Sponsor shall have the power to appoint one or more individual or
corporate Trustee, or both, as additional or successor Trustee.

 

‑37‑

37

--------------------------------------------------------------------------------

 

10.3.2.Automatic Removal.  If any individual who is a Trustee is a director,
officer or employee when appointed as a Trustee, then such individual shall be
automatically removed as a Trustee at the earliest time such individual ceases
to be a director, officer or employee.  This removal shall occur automatically
and without any requirement for action by the Principal Sponsor or any notice to
the individual so removed.

10.3.3.Surviving Trustees.  When any person appointed, qualified and serving as
a Trustee hereunder shall cease to be a Trustee of the Fund, the remaining
Trustee or Trustees then serving hereunder, or the successor Trustee or Trustees
appointed hereunder, as the case may be, shall thereupon be and become vested
with full title and right to possession of all assets and records of the Plan
and the Fund in the possession or control of such prior Trustee, and the prior
Trustee shall forthwith account for and deliver the same to such remaining or
successor Trustee or Trustees.

10.3.4.Successor Organizations.  By designating a corporate Trustee, original or
successor, hereunder, there is included in such designation and as a part
thereof any other corporation possessing trust powers and authorized by law to
accept the Plan and the Fund into which or with which the designated corporate
Trustee, original or successor, shall be converted, consolidated or merged, and
the corporation into which or with which any corporate Trustee hereunder shall
be so converted, consolidated or merged shall continue to be the corporate
Trustee of the Plan and the Fund.

10.3.5.Co‑Trustee Responsibility.  No Trustee shall be or become liable for any
act or omission of a co‑trustee serving hereunder with the Trustee (except to
the extent that liability is imposed under ERISA) or of a prior Trustee
hereunder, it being the purpose and intent that each Trustee shall be liable
only for the Trustee’s own acts or omissions during the Trustee’s term of
service as Trustee hereunder.

10.3.6.Allocation of Responsibility.  If there shall at any time be two (2) or
more co‑trustees serving hereunder, such Trustees, in addition to all other
powers and authorities vested in them by law or conferred upon them by any
provision of this Plan Statement, shall have power to allocate and reallocate
from time to time to any one or more of their number specific responsibilities,
obligations or duties and may delegate and redelegate from time to time to any
one or more of their number the exercise of any right, power or discretion
vested in the Trustees by law or conferred upon them by any provision of this
Plan Statement, and any person, firm or corporation dealing with the co‑trustees
with respect to the Plan or the Fund may assume conclusively that any action
taken or instrument executed by any one of such co‑trustees is the action of all
the co‑trustees serving hereunder, and that authority for the doing of such act
or the execution of such instrument has been conferred upon and delegated to the
Trustee doing such act or executing such instrument.  If any responsibility,
obligation, duty, right, power or discretion vested in the Trustee is allocated
or delegated to one or more co‑trustees, the remaining co‑trustees shall not be
or become liable for an act or omission by the co‑trustees to whom a right,
power or discretion was delegated while such co‑trustees were acting pursuant to
such delegation.

 

‑38‑

38

--------------------------------------------------------------------------------

 

10.3.7.Majority Decisions.  If there shall at any time be three (3) or more
co‑trustees serving hereunder who are qualified to perform a particular act, the
same may be performed, on behalf of all, by a majority of those qualified, with
or without the concurrence of the minority.  No person who failed to join or
concur in such act shall be held liable for the consequences thereof, except to
the extent that liability is imposed under ERISA.

10.4.Accountings by Trustee.

10.4.1.Periodic Reports.  The Trustee shall render to the Principal Sponsor and
to the Committee an account and report as soon as practicable after each Annual
Valuation Date (and as soon as may be practicable after each other Valuation
Date) showing all transactions affecting the administration of the Plan and the
Fund, including, but not necessarily limited to, such information concerning the
Plan and the Fund and the administration thereof by the Trustee as shall be
requested in writing by the Principal Sponsor or the Committee.

10.4.2.Special Reports.  The Trustee shall also render such further reports from
time to time as may be requested by the Principal Sponsor and shall submit its
final report and account to the Principal Sponsor when it shall cease to be
Trustee hereunder, whether by resignation or other cause.

10.5.Trustee’s Power to Protect Itself on Account of Taxes.  As a condition to
making the distribution of a Participant’s Vested Account during the
Participant’s lifetime, the Trustee may require the Participant (or the person
or persons entitled to receive the Participant’s Vested Account in the event of
the Participant’s death) to furnish the Trustee with proof of payment of all
income, inheritance, estate, transfer, legacy and succession taxes and all other
taxes of any different type or kind that may be imposed under or by virtue of
any state or federal statute or law upon the payment, transfer, descent or
distribution of such Vested Account and for the payment of which the Trustee
may, in its judgment, be directly or indirectly liable.  In lieu of the
foregoing, the Trustee may deduct, withhold and transmit to the proper taxing
authorities any such tax which it may be permitted or required to deduct and
withhold and the Vested Account to be distributed in such case shall be
correspondingly reduced.  Unless the Principal Sponsor and the Trustee agree
otherwise in writing, the Trustee shall be responsible for withholding federal
income taxes and for providing all required notices and elections concerning
such withholding to all Participants and Beneficiaries.

10.6.Other Trust Powers.  Except as provided in Sections 4.4 and 10.7, the
Trustee shall have and may exercise from time to time in the administration of
the Plan and the Fund, for the purpose of distribution after the termination
thereof, and for the purpose of distribution of Vested Accounts, without order
or license of any court, any one or more or all of the following rights, powers
and discretions:

 

(a)

To invest and reinvest the Fund in Employer Securities and to temporarily invest
in cash or cash equivalent investments as provided in Section 4.3.  Prior to
distribution of the Vested Accounts of Participants, the Trustee shall

 

‑39‑

39

--------------------------------------------------------------------------------

 

 

commingle the Accounts of Participants and control and manage the same as a
common trust fund.

 

(b)

To sell, exchange or otherwise dispose of any asset of whatsoever character at
any time held by the Trustee in trust hereunder.

 

(c)

To segregate any part or portion of the Fund for the purpose of administration
or distribution thereof.

 

(d)

In connection with the Trustee’s power to hold uninvested reasonable amounts of
cash whenever it is deemed advisable to do so, to deposit the same, with or
without interest, in the commercial or savings departments of any corporate
Trustee serving hereunder or of any other bank, trust company or other financial
institution.

 

(e)

To register any investment held in the Fund in the name of the Trustee, without
trust designation, or in the name of a nominee or nominees, and to hold any
investment in bearer form, but the records of the Trustee shall at all times
show that all such investments are part of the Fund, and the Trustee shall be as
responsible for any act or default of any such nominee as for its own.

 

(f)

Subject to the prior approval of the Board of Directors of the Principal
Sponsor, to retain and employ such attorneys, agents and servants as may be
necessary or desirable, in the opinion of the Trustee, in the administration of
the Fund, and to pay them such reasonable compensation for their services as may
be agreed upon as an expense of administration of the Fund, including power to
employ and retain counsel upon any matter of doubt as to the meaning of or
interpretation to be placed upon this Plan Statement or any provisions thereof
with reference to any question arising in the administration of the Fund or
pertaining to the distribution thereof or pertaining to the rights and
liabilities of the Trustee hereunder or to the rights and claims of Participants
and Beneficiaries.  The Trustee, in any such event, may act in reliance upon the
advice, opinions, records, statements and computations of any attorneys and
agents and on the records, statements and computations of any servants so
selected by it in good faith and shall be released and exonerated of and from
all liability to anyone in so doing (except to the extent that liability is
imposed under ERISA).

 

(g)

Subject to the prior approval of the Board of Directors of the Principal
Sponsor, to institute, prosecute and maintain, or to defend, any proceeding at
law or in equity concerning the Plan or the Fund or the assets thereof or any
claims thereto, or the interests of Participants and Beneficiaries hereunder at
the sole cost and expense of the Fund or at the sole cost and expense of the
Account of the Participant who may be concerned therein or

 

‑40‑

40

--------------------------------------------------------------------------------

 

 

who may be affected thereby as, in the Trustee’s opinion, shall be fair and
equitable in each case, and to compromise, settle and adjust all claims and
liabilities asserted by or against the Plan or the Fund or asserted by or
against the Trustee, on such terms as the Trustee, in each such case, shall deem
reasonable and proper.  The Trustee shall be under no duty or obligation to
institute, prosecute, maintain or defend any suit, action or other legal
proceeding unless it shall be indemnified to its satisfaction against all
expenses and liabilities which it may sustain or anticipate by reason thereof.

 

(h)

In any matter of doubt affecting the meaning, purpose or intent of any provision
of this Plan Statement which directly affects its duties, to determine such
meaning, purpose or intent.

 

(i)

To require, as a condition to distribution of any Vested Account, proof of
identity or of authority of the person entitled to receive the same, including
power to require reasonable indemnification on that account as a condition
precedent to its obligation to make distribution hereunder.

 

(j)

To collect, receive, receipt and give quittance for all payments that may be or
become due and payable on account of any asset in trust hereunder which has not,
by act of the Trustee taken pursuant thereto, been made payable to others; and
payment thereof by the company issuing the same, or by the party obligated
thereon, as the case may be, when made to the Trustee hereunder or to any person
or persons designated by the Trustee, shall acquit, release and discharge such
company or obligated party from any and all liability on account thereof.

 

(k)

To determine from time to time, as required for the purpose of distribution or
for the purpose of allocating trust income or for any other purpose of the Plan,
the then value of the Fund and the Accounts in the Fund, the Trustee, in each
such case, using and employing for that purpose the fair market value of each of
the assets constituting the Fund.  All valuations of Employer Securities which
are not readily tradable on an established securities market shall be made by an
independent appraiser meeting the requirements of regulations prescribed under
section 170(a)(1) of the Code.  Each such determination so made by the Trustee
in good faith shall be binding and conclusive upon all persons interested or
becoming interested in the Plan or the Fund.

 

(l)

Subject to Section 4.3, to receive and retain contributions made in a form other
than cash in the form in which the same are received until such time as the
Trustee, in its sole discretion, deems it advisable to sell or otherwise dispose
of such assets.

 

‑41‑

41

--------------------------------------------------------------------------------

 

 

(m)

To have and to exercise such other and additional powers as may be advisable or
proper in its opinion for the effective and economical administration of the
Fund.

 

(n)

To deposit any part or all of the assets in any collective trust fund which is
now or hereafter maintained by the Trustee or an agent of the Trustee as a
medium for the collective investment of funds of pension, profit sharing or
other employee benefit plans, and which is qualified under section 401(a) of the
Code and exempt from taxation under section 501(a) of the Code, and to withdraw
any part or all of the assets so deposited and any assets deposited with the
trustee of a collective trust fund shall be held and invested by the trustee
thereunder pursuant to all the terms and conditions of the trust agreement or
declaration of trust establishing the fund, which are hereby incorporated herein
by reference and shall prevail over any contrary provisions of this Plan
Statement.

10.7.Voting of Employer Securities.  Notwithstanding any other provision of this
Plan Statement and subject to the provisions of this Section 10.7, each
Participant and Beneficiary shall be entitled to direct the Trustee as to the
manner in which all Employer Securities which are held in such Participant’s or
Beneficiary’s Account (and which are entitled to vote) are to be voted.  Unless
changed by the Board of Directors of the Principal Sponsor, the procedures for
the pass‑through of voting rights on Employer Securities are as follows:  The
Trustee (as transfer agent for the Employer) shall forward to each Participant
and Beneficiary no later than five (5) business days after the date the Trustee
receives proxy and other proxy soliciting material and/or annual reports to
security holders, (1) a copy of the proxy soliciting material and/or the annual
report to security holders, and (2) a proxy card to vote the shares held in the
Participant’s or Beneficiary’s Account.  Participants and Beneficiaries shall
return the proxy cards directly to the Trustee no later than ten (10) days prior
to the date upon which the issue is to be voted.  The Trustee shall not honor or
recognize any proxy which is not timely received by the Trustee.  Shares for
which Participants and Beneficiaries do not timely return proxy cards shall be
voted by the Trustee in proportion to the instructed shares; provided, however,
that the Trustee shall give notice, to each Participant and Beneficiary
receiving a proxy, stating that shares for which no instructions are received
shall be voted in such manner.  The Trustee shall vote all such shares for which
they have received timely instructions, as instructed.  The combined fractional
shares of Participants and Beneficiaries shall be voted to the extent possible
to reflect the instructions of the Participant or Beneficiary to whose Account
the fractional shares are allocated.

10.8.No Investment in Employer Real Property.  Notwithstanding any other
provision of this Plan Statement, the Plan may not acquire or hold any “employer
real property” as that term is defined in section 407(d) of ERISA.

10.9.Prohibited Transactions.  Except as may be permitted by law, no Trustee or
other fiduciary hereunder shall permit the Plan to engage, directly or
indirectly, in any of the following

 

‑42‑

42

--------------------------------------------------------------------------------

 

transactions with a person who is a “disqualified person” (as defined in
section 4975 of the Code) or a “party in interest” (as defined in section 3(14)
of ERISA):

 

(a)

sale, exchange or leasing of any property between the Plan and such person,

 

(b)

lending of money or other extension of credit between the Plan and such person,

 

(c)

furnishing of goods, services or facilities between the Plan and such person,

 

(d)

transfer to, or use by or for the benefit of, such person of the income or
assets of the Plan,

 

(e)

act by such person who is a fiduciary hereunder whereby the fiduciary deals with
the income or assets of the Plan in the fiduciary’s own interest or for the
fiduciary’s own account, or

 

(f)

receipt of any consideration for the fiduciary’s own personal account by such
person who is a fiduciary from any party dealing with the Plan in connection
with a transaction involving the income or assets of the Plan.

10.10.Indemnity.  Each individual (as distinguished from corporate) trustee of
the Plan or officer, director or employee of the Employer shall, except as
prohibited by law, be indemnified and held harmless by the Employer from any and
all liabilities, costs and expenses (including legal fees), to the extent not
covered by liability insurance, arising out of any action taken by such
individual with respect to the Plan, whether imposed under ERISA or
otherwise.  No such indemnification, however, shall be required or provided if
such liability arises (i) from the individual’s claim for his own benefit, or
(ii) from the proven gross negligence or the bad faith of the individual, or
(iii) from the criminal misconduct of such individual if the individual had
reason to believe the conduct was unlawful.  This indemnification shall continue
as to an individual who has ceased to be a trustee of the Plan or officer,
director or employee of the Employer and shall inure to the benefit of the
heirs, executors and administrators of such an individual.

 

Section 11


 

‑43‑

43

--------------------------------------------------------------------------------

 



DETERMINATIONS — RULES AND REGULATIONS

11.1.Determinations.  Benefits under the Plan will be paid only if the Committee
decides in its discretion that the applicant is entitled to them.  The Committee
has discretionary authority to grant or deny benefits under the Plan.  The
Committee shall have the sole discretion, authority and responsibility to
interpret and construe this Plan Statement and all relevant documents and
information, and to determine all factual and legal questions under the Plan,
including but not limited to the entitlement of all persons to benefits and the
amounts of their benefits.  The Committee shall make such determinations as may
be required from time to time in the administration of the Plan.  The
discretionary authority shall include all matters arising under the Plan.

11.2.Claims and Review Procedure.  Until modified by the Committee, the claims
and review procedure set forth in this Section shall be the mandatory claims and
review procedure for the resolution of disputes and disposition of claims filed
under the Plan.  An application for a distribution shall be considered as a
claim for the purposes of this Section.

11.2.1.Initial Claim.  An individual may, subject to any applicable deadline,
file with the Committee a written claim for benefits under the Plan in a form
and manner prescribed by the Committee.

 

(a)

If the claim is denied in whole or in part, the Committee shall notify the
claimant of the adverse benefit determination within ninety (90) days after
receipt of the claim.

 

(b)

The ninety (90) day period for making the claim determination may be extended
for ninety (90) days if the Committee determines that special circumstances
require an extension of time for determination of the claim, provided that the
Committee notifies the claimant, prior to the expiration of the initial ninety
(90) day period, of the special circumstances requiring an extension and the
date by which a claim determination is expected to be made.

11.2.2.Notice of Initial Adverse Determination.  A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:

 

(a)

the specific reasons for the adverse determination;

 

(b)

references to the specific provisions of the Plan Statement (or other applicable
Plan document) on which the adverse determination is based;

 

‑44‑

44

--------------------------------------------------------------------------------

 

 

(c)

a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary; and

 

(d)

a description of the claims review procedure, including the time limits
applicable to such procedure, and a statement of the claimant’s right to bring a
civil action under ERISA section 502(a) following an adverse determination on
review.

11.2.3.Request for Review.  Within sixty (60) days after receipt of an initial
adverse benefit determination notice, the claimant may file with the Committee a
written request for a review of the adverse determination and may, in connection
therewith submit written comments, documents, records and other information
relating to the claim benefits.  Any request for review of the initial adverse
determination not filed within sixty (60) days after receipt of the initial
adverse determination notice shall be untimely.

11.2.4.Claim on Review.  If the claim, upon review, is denied in whole or in
part, the Committee shall notify the claimant of the adverse benefit
determination within sixty (60) days after receipt of such a request for review.

 

(a)

The sixty (60) day period for deciding the claim on review may be extended for
sixty (60) days if the Committee determines that special circumstances require
an extension of time for determination of the claim, provided that the Committee
notifies the claimant, prior to the expiration of the initial sixty (60) day
period, of the special circumstances requiring an extension and the date by
which a claim determination is expected to be made.

 

(b)

In the event that the time period is extended due to a claimant’s failure to
submit information necessary to decide a claim on review, the claimant shall
have sixty (60) days within which to provide the necessary information and the
period for making the claim determination on review shall be tolled from the
date on which the notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information or, if earlier, the expiration of sixty (60) days.

 

(c)

The Committee’s review of a denied claim shall take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

11.2.5.Notice of Adverse Determination for Claim on Review.  A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:

 

(a)

the specific reasons for the denial;

 

‑45‑

45

--------------------------------------------------------------------------------

 

 

(b)

references to the specific provisions of the Plan Statement (or other applicable
Plan document) on which the adverse determination is based;

 

(c)

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits;

 

(d)

a statement describing any voluntary appeal procedures offered by the Plan and
the claimant’s right to obtain information about such procedures; and

 

(e)

a statement of the claimant’s right to bring an action under ERISA
section 502(a).

11.3.Claim and Review Procedures for Disability Claims Filed Under the
Plan.  Until modified by the Committee, the claim and review procedures set
forth in this Section shall be the mandatory claim and review procedures for the
resolution of disputes and disposition of claims for a disability benefit filed
under the Plan

11.3.1.Initial Disability Claim.  An individual may, subject to any applicable
deadline, file with the Committee a written claim for disability benefits under
the Plan in a form and manner prescribed by the Committee.

 

(a)

The Committee shall ensure that all claims for disability benefits are
adjudicated in a manner designed to ensure the independence and impartiality of
the persons involved in making the decision.

 

(b)

If the disability claim is denied in whole or in part, the Committee shall
notify the claimant of the adverse benefit determination within forty‑five (45)
days after receipt of the disability claim.

 

(c)

The forty‑five (45) day period for making the determination may be extended for
thirty (30) days, if the Committee determines that an extension is necessary due
to reasons beyond the control of the Committee and notifies the claimant of the
extension prior to the expiration of the initial forty‑five (45) day
period.  The thirty (30) day extension period can be further extended by another
thirty (30) days (for a total of a sixty (60) day extension) if notice is
provided to the claimant within the first thirty (30) day extension period.

 

(d)

In the event that a period of time is extended due to a claimant’s failure to
submit information necessary to decide a disability claim, the claimant shall
have forty‑five (45) days within which to provide the necessary information and
the period for making the claim determination shall be tolled from the date on
which the notification of extension is sent to the claimant until the

 

‑46‑

46

--------------------------------------------------------------------------------

 

 

date on which the claimant responds to the request for additional information
or, if earlier, the expiration of forty‑five (45) days.

 

(e)

Any notice of extension shall specifically explain:

 

(i)

the circumstances requiring the extension of time;

 

(ii)

the date by which a claim determination is expected to be made;

 

(iii)

the standards on which entitlement to a benefit is based;

 

(iv)

the unresolved issues that prevent a decision on the disability claim; and

 

(v)

the additional information needed to resolve those issues.

11.3.2.Notice of Initial Adverse Determination.  A notice of an adverse
determination for a disability claim shall be provided in a culturally and
linguistically appropriate manner, and shall set forth in a manner calculated to
be understood by the claimant:

 

(a)

the specific reasons for the adverse determination, and a discussion of the
adverse determination, including an explanation of the basis for disagreeing
with or not following:

 

(i)

the views presented by the claimant of health care professionals treating the
claimant or vocational professionals who evaluated the claimant;

 

(ii)

the views of medical or vocational experts whose advice was obtained on behalf
of the Plan in connection with the adverse determination, without regard to
whether the advice was relied upon in making the adverse determination.

 

(b)

references to the specific provisions of the Plan Statement (or other applicable
Plan document) on which the adverse determination is based;

 

(c)

a description of any additional material or information necessary to perfect the
claim, and an explanation of why such material or information is necessary;

 

(d)

a description of the claim and review procedures, and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under section 502(a) of ERISA following an adverse benefit
determination on review;

 

‑47‑

47

--------------------------------------------------------------------------------

 

 

(e)

either the specific rules, guidelines, protocols, or other similar criteria of
the Plan relied upon in making the adverse determination; or a statement that
such rules, guidelines, protocols, or other similar criteria do not exist;

 

(f)

if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination applying the terms of
the Plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

 

(g)

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits.

11.3.3.Request for Review.  Within one hundred and eighty (180) days after
receipt of an initial adverse benefit determination notice for a disability
claim, the claimant may file with the Committee a written request for review of
the adverse determination and may, in connection therewith, submit written
comments, documents, records and other information relating to the claim for
disability benefits.  Any request for review not filed within one hundred and
eighty (180) days after receipt of an initial adverse determination notice shall
be untimely.

11.3.4.Disability Claim on Review.  If the disability claim, upon review, is
denied in whole or in part, the Committee shall notify the claimant of the
adverse benefit determination within forty‑five (45) days after receipt of the
request for review.

 

(a)

The forty‑five (45) day period for deciding the disability claim on review may
be extended for forty‑five (45) days if the Committee determines that special
circumstances require an extension of time for the disability claim
determination on review, provided that the Committee notifies the claimant,
prior to the expiration of the initial forty‑five (45) day period, of the
special circumstances requiring an extension and the date by which a disability
claim determination is expected to be made.

 

(b)

In the event that a period of time is extended due to a claimant’s failure to
submit information necessary to decide a disability claim, the claimant shall
have forty‑five (45) days within which to provide the necessary information and
the period for making the benefit determination shall be tolled from the date on
which the notification of extension is sent to the claimant until the date on
which the claimant responds to the request for additional information or, if
earlier, the expiration of forty‑five (45) days.

 

(c)

The Committee’s review of a denied disability claim shall:

 

‑48‑

48

--------------------------------------------------------------------------------

 

 

(i)

ensure that all claims for disability benefits are reviewed in a manner designed
to ensure the independence and impartiality of the persons involved in making
the review;

 

(ii)

take into account all comments, documents, records, and other information
submitted by the claimant relating to the disability claim, without regard to
whether such information was submitted or considered in the initial benefit
determination;

 

(iii)

not afford deference to the initial adverse benefit determination;

 

(iv)

be conducted by a decision maker(s) who is neither the decision maker(s) who
made the initial adverse benefit determination that is the subject of the
appeal, nor the subordinate of such individual(s);

 

(v)

if the adverse benefit determination is based in whole or in part on a medical
judgment, consult with a health care professional who has the appropriate
training and experience in the field of medicine involved in the medical
judgment (such health care professional shall be an individual who is neither an
individual who was consulted in connection with the adverse benefit
determination that is subject of the appeal, nor the subordinate of any such
individual); and

 

(vi)

provide for the identification of the medical or vocational experts whose advice
was obtained on behalf of the Plan in connection with a claimant’s adverse
benefit determination, without regard to whether the advice was relied upon in
making the benefit determination.

11.3.5.Notice of Adverse Determination for Disability Claim on Review.  A notice
of an adverse determination for a disability claim on review shall be provided
in a culturally and linguistically appropriate manner, and shall set forth in a
manner calculated to be understood by the claimant:

 

(a)

the specific reasons for the adverse determination, and a discussion of the
adverse determination, including an explanation of the basis for disagreeing
with or not following:

 

(i)

the views presented by the claimant of health care professionals treating the
claimant or vocational professionals who evaluated the claimant;

 

(ii)

the views of medical or vocational experts whose advice was obtained on behalf
of the Plan in connection with the adverse

 

‑49‑

49

--------------------------------------------------------------------------------

 

 

determination, without regard to whether the advice was relied upon in making
the adverse determination;

 

(b)

the specific references to the pertinent provisions of the Plan Statement (or
other applicable Plan document) on which the denial is based;

 

(c)

a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for disability benefits;

 

(d)

a statement describing any voluntary appeal procedures offered by the Plan and
the claimant’s right to obtain information about such procedures;

 

(e)

a statement of the claimant’s right to bring an action under section 502(a) of
ERISA, as well as a description of any applicable contractual limitations period
that applies to the claimant’s right to bring such an action, including the
calendar date on which the contractual limitations period expires for such a
claim;

 

(f)

either the specific rules, guidelines, protocols, or other similar criteria of
the Plan relied upon in making the adverse determination; or a statement that
such rules, guidelines, protocols, or other similar criteria do not exist; and

 

(g)

if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination applying the terms of
the Plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request.

11.4.Rules and Regulations.

11.4.1.Adoption of Rules.  Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Committee.

11.4.2.Specific Rules.

 

(a)

No inquiry or question shall be deemed to be a claim or a request for a review
of a denied claim unless made in accordance with the established claim
procedures.  The Committee may require that any claim for benefits and any
request for a review of a denied claim be filed on forms to be furnished by the
Committee upon request.

 

(b)

All decisions on claims and on requests for a review of denied claims shall be
made by the Committee unless delegated as provided for in the Plan, in

 

‑50‑

50

--------------------------------------------------------------------------------

 

 

which case references in this Section 11 to the Committee shall be treated as
references to the Committee’s delegate.

 

(c)

Claimants may be represented by a lawyer or other representative at their own
expense, but the Committee reserves the right to require the claimant to furnish
written authorization and establish reasonable procedures for determining
whether an individual has been authorized to act on behalf of a claimant.  A
claimant’s representative shall be entitled to copies of all notices given to
the claimant.

 

(d)

The decision of the Committee on a claim and on a request for a review of a
denied claim may be provided to the claimant in electronic form instead of in
writing at the discretion of the Committee.

 

(e)

In connection with the review of a denied claim, the claimant or the claimant’s
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits.

 

(f)

The time period within which a benefit determination will be made shall begin to
run at the time a claim or request for review is filed in accordance with the
claims procedures, without regard to whether all the information necessary to
make a benefit determination accompanies the filing.

 

(g)

The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.

 

(h)

For the purpose of this Section, a document, record, or other information shall
be considered “relevant” if such document, record, or other
information:  (i) was relied upon in making the benefit determination; (ii) was
submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such document, record, or other
information was relied upon in making the benefit determination;
(iii) demonstrates compliance with the administration processes and safeguards
designed to ensure that the benefit claim determination was made in accordance
with governing plan documents and that, where appropriate, the Plan provisions
have been applied consistently with respect to similarly situated claimants; and
(iv) constitutes a statement of policy or guidance with respect to the Plan
concerning the denied treatment option or benefit for the claimant’s diagnosis,
without regard to whether such advice or statement was relied upon in making the
benefit determination.

 

‑51‑

51

--------------------------------------------------------------------------------

 

 

(i)

The Committee may, in its discretion, rely on any applicable statute of
limitation or deadline as a basis for denial of any claim.

11.5.Deadline to File Claim.  To be considered timely under the Plan’s claim and
review procedure, a claim must be filed with the Committee within one (1) year
after the claimant knew or reasonably should have known of the principal facts
upon which the claim is based.  If or to the extent that the claim relates to a
failure to effect a Participant’s or Beneficiary’s investment directions or a
Participant’s election regarding contributions, a claim must be filed with the
Committee within thirty (30) days after the claimant knew or reasonably should
have known of the principal facts upon which the claim is based.

11.6.Exhaustion of Administrative Remedies.  The exhaustion of the claim and
review procedure is mandatory for resolving every claim and dispute arising
under this Plan.  In any subsequent legal action all explicit and all implicit
determinations by the Committee (including, but not limited to, determinations
as to whether the claim, or a request for a review of a denied claim, was timely
filed) shall be afforded the maximum deference permitted by law.

11.7.Deadline to File Legal Action.  No legal action to recover Plan benefits or
to enforce or clarify rights under the Plan under section 502 or section 510 of
ERISA or under any other provision of law, whether or not statutory, may be
brought by any claimant on any matter pertaining to this Plan unless the legal
action is commenced in the proper forum before the earlier of:

 

(a)

thirty (30) months after the claimant knew or reasonably should have known of
the principal facts on which the claim is based, or

 

(b)

six (6) months after the claimant has exhausted the claim and review procedure.

If or to the extent that the claim relates to a failure to effect a
Participant’s or Beneficiary’s investment directions or a Participant’s election
regarding contributions, the thirty (30) month period shall be nineteen (19)
months.

11.8.Knowledge of Fact by Participant Imputed to Beneficiary.  For the purpose
of applying the deadlines to file a claim or a legal action, knowledge of all
facts that a Participant knew or reasonably should have known shall be imputed
to every claimant who is or claims to be a Beneficiary of the Participant or
otherwise claims to derive an entitlement by reference to the Participant for
the purpose of applying the previously specified periods.

 

Section 12


 

‑52‑

52

--------------------------------------------------------------------------------

 



PLAN ADMINISTRATION

12.1.Principal Sponsor.

12.1.1.Officers.  Except as hereinafter provided, functions generally assigned
to the Principal Sponsor shall be discharged by its officers or delegated and
allocated as provided herein.

12.1.2.Chief Financial Officer.  Except as hereinafter provided, the Chief
Financial Officer of the Principal Sponsor may delegate or re-delegate and
allocate and reallocate to one or more persons or to a committee of persons
jointly or severally, and whether or not such persons are directors, officers or
employees, such functions assigned to the Principal Sponsor hereunder as the
Chief Financial Officer may from time to time deem advisable.

12.1.3.Board of Directors.  The functions generally assigned to the Board of
Directors of the Principal Sponsor shall be discharged by the Board or one or
more persons or a committee of persons jointly or severally, to whom the Board
delegates such functions.  Notwithstanding any other provision in this Plan
Statement, the Board of Directors of the Principal Sponsor shall have the
exclusive authority (which may not be delegated other than to an appropriate
committee of the Board) to act for the Principal Sponsor:

 

(a)

to terminate the Plan,

 

(b)

to determine the Employer contribution under Section 3; to reduce, suspend or
discontinue contributions to the Plan,

 

(c)

to consent to the adoption of the Plan by affiliated business entities; to
establish conditions and limitations upon such adoption of the Plan by
affiliated business entities; to designate Affiliates, and

 

(d)

to cause the Plan to be merged with another plan and to transfer assets and
liabilities between the Plan and another.

12.2.Committee.

12.2.1.Appointment and Removal.  The Committee shall consist of such members as
may be determined and appointed from time to time by the Chief Financial Officer
of the Principal Sponsor and they shall serve at the pleasure of such Chief
Financial Officer.  Members of the Committee shall serve without compensation,
but their reasonable expenses shall be an expense of the administration of the
Fund and shall be paid by the Trustee from and out of the Fund except to the
extent the Employer, in its discretion, directly pays such expenses.

 

‑53‑

53

--------------------------------------------------------------------------------

 

12.2.2.Automatic Removal.  If any individual who is a member of the Committee is
a director, officer or employee when appointed as a member of the Committee,
then such individual shall be automatically removed as a member of the Committee
at the earliest time such individual ceases to be a director, officer or
employee.  This removal shall occur automatically and without any requirement
for action by the Principal Sponsor or any notice to the individual so removed.

12.2.3.Authority.  The Committee may elect such officers as the Committee may
decide upon.  The Committee shall:

 

(a)

establish rules for the functioning of the Committee, including the times and
places for holding meetings, the notices to be given in respect of such meetings
and the number of members who shall constitute a quorum for the transaction of
business,

 

(b)

organize and delegate to such of its members as it shall select authority to
execute or authenticate rules, advisory opinions or instructions, and other
instruments adopted or authorized by the Committee; adopt such bylaws or
regulations as it deems desirable for the conduct of its affairs; appoint a
secretary, who need not be a member of the Committee, to keep its records and
otherwise assist the Committee in the performance of its duties; keep a record
of all its proceedings and acts and keep all books of account, records and other
data as may be necessary for the proper administration of the Plan; notify the
Employer and the Trustee of any action taken by the Committee and, when
required, notify any other interested person or persons

 

(c)

to appoint or remove service providers to the Plan, including (but not limited
to authority to) appoint or remove a Trustee or accept the resignation of a
Trustee,

 

(d)

determine from the records of the Employer the compensation, service records,
status and other facts regarding Participants and other employees,

 

(e)

cause to be compiled at least annually, from the records of the Committee and
the reports and accountings of the Trustee, a report or accounting of the status
of the Plan and the Accounts of the Participants, and make it available to each
Participant who shall have the right to examine that part of such report or
accounting (or a true and correct copy of such part) which sets forth the
Participant’s benefits and ratable interest in the Fund,

 

(f)

prescribe forms to be used for applications for participation, benefits,
notifications, etc., as may be required in the administration of the Plan,

 

(g)

set up such rules as are deemed necessary to carry out the terms of this Plan
Statement,

 

‑54‑

54

--------------------------------------------------------------------------------

 

 

(h)

perform all other acts reasonably necessary for administering the Plan and
carrying out the provisions of this Plan Statement and performing the duties
imposed on it,

 

(i)

resolve all questions of administration of the Plan not specifically referred to
in this Section, and

 

(j)

delegate or redelegate to one or more persons, jointly or severally, and whether
or not such persons are members of the Committee or employees of the Employer,
such functions assigned to the Committee hereunder as it may from time to time
deem advisable.

12.2.4.Majority Decisions.  If there shall at any time be three (3) or more
members of the Committee serving hereunder who are qualified to perform a
particular act, the same may be performed, on behalf of all, by a majority of
those qualified, with or without the concurrence of the minority.  No person who
failed to join or concur in such act shall be held liable for the consequences
thereof, except to the extent that liability is imposed under ERISA.

12.3.Limitation on Authority.

12.3.1.Fiduciaries Generally.  No action taken by any fiduciary, if authority to
take such action has been delegated or redelegated to it, shall be the
responsibility of any other fiduciary except as may be required by the
provisions of ERISA.  Except to the extent imposed by ERISA, no fiduciary shall
have the duty to question whether any other fiduciary is fulfilling all of the
responsibility imposed upon such other fiduciary by the Plan Statement or by
ERISA.

12.3.2.Trustee.  The responsibilities and obligations of the Trustee shall be
strictly limited to those set forth in this Plan Statement.  The Trustee shall
have no authority or duty to determine or enforce payment of any Employer
contribution under the Plan or to determine the existence, nature or extent of
any individual’s rights in the Fund or under the Plan or question any
determination made by the Principal Sponsor or the Committee regarding the
same.  Nor shall the Trustee be responsible in any way for the manner in which
the Principal Sponsor, the Employer or the Committee carries out its
responsibilities under this Plan Statement or, more generally, under the
Plan.  The Trustee shall give the Principal Sponsor notice of (and tender to the
Principal Sponsor) the prosecution or defense of any litigation involving the
Plan, the Fund or other fiduciaries of the Plan.

12.4.Conflict of Interest.  If any officer or employee of the Employer, any
member of the board of directors of the Employer, any member of the Committee or
any Trustee to whom authority has been delegated or redelegated hereunder shall
also be a Participant or Beneficiary in the Plan, the individual shall have no
authority as such officer, employee, member or Trustee with respect to any
matter specially affecting his or her individual interest hereunder (as
distinguished from the interests of all Participants and Beneficiaries or a
broad class of Participants and Beneficiaries), all such authority being
reserved exclusively to the other officers, employees, members or Trustees as
the case may be, to the exclusion of such Participant or Beneficiary, and

 

‑55‑

55

--------------------------------------------------------------------------------

 

such Participant or Beneficiary shall act only in his or her individual capacity
in connection with any such matter.

12.5.Dual Capacity.  Individuals, firms, corporations or partnerships identified
herein or delegated or allocated authority or responsibility hereunder may serve
in more than one fiduciary capacity.

12.6.Administrator.  The Principal Sponsor shall be the administrator for
purposes of section 3(16)(A) of ERISA.

12.7.Named Fiduciaries.  The Principal Sponsor, the Committee and the Trustee
shall be named fiduciaries for the purpose of section 402(a) of ERISA.

12.8.Service of Process.  In the absence of any designation to the contrary by
the Principal Sponsor, the President of the Principal Sponsor is designated as
the appropriate and exclusive agent for the receipt of service of process
directed to the Plan in any legal proceeding, including arbitration, involving
the Plan.

12.9.Administrative Expenses.  The reasonable expenses of administering the Plan
shall be payable out of the Fund except to the extent that the Employer, in its
discretion, directly pays the expenses.  The Fund may reimburse the Employer for
a reasonable expense incurred in administering the Plan paid by the Employer if,
at the time the Employer paid the expense, the Employer intended to have the
Fund reimburse the Employer for the expense.  The Committee, acting in its
fiduciary capacity, shall determine the appropriate allocation among the
Accounts in the Plan.

12.10.IRS Qualification.  This Plan is intended to qualify under sections 401(a)
and 4975(e)(7) of the Code as a defined contribution stock bonus plan and
employee stock ownership plan (and not as a defined contribution profit sharing
plan or money purchase pension plan or a defined benefit pension plan).

12.11.QDRO Procedures.  The Principal Sponsor and the recordkeeper for the Plan
have established written procedures which shall be used to determine the
qualified status of domestic relations orders and to administer distributions
under such qualified domestic relations orders as defined in section 414(p) of
the Code (the “QDRO Procedures”).  The Committee shall have the power and
authority to amend the QDRO Procedures from time to time.

 

Section 13


 

‑56‑

56

--------------------------------------------------------------------------------

 



IN GENERAL

13.1.Disclaimers.

13.1.1.Effect on Employment.  Neither the terms of this Plan Statement nor the
benefits hereunder nor the continuance thereof shall be a term of the employment
of any employee, and the Employer shall not be obliged to continue the
Plan.  The terms of this Plan Statement shall not give any employee the right to
be retained in the employment of the Employer.

13.1.2.Sole Source of Benefits.  Neither the Employer nor any of its officers
nor any member of its board of directors nor any member of the Committee nor the
Trustee in any way guarantee the Fund against loss or depreciation, nor do they
guarantee the payment of any benefit or amount which may become due and payable
hereunder to any Participant, Beneficiary or other person.  Each Participant,
Beneficiary or other person entitled at any time to payments hereunder shall
look solely to the assets of the Fund for such payments.  If a Vested Account
shall have been distributed to a former Participant, Beneficiary or any other
person entitled jointly to the receipt thereof (or shall have been transferred
to the Trustee of another tax‑qualified deferred compensation plan), such former
Participant, Beneficiary or other person, as the case may be, shall have no
further right or interest in the other assets of the Fund.

13.1.3.Co‑Fiduciary Matters.  Neither the Employer nor any of its officers nor
any member of its board of directors nor any member of the Committee shall in
any manner be liable to any Participant, Beneficiary or other person for any act
or omission of the Trustee (except to the extent that liability is imposed under
ERISA).  Neither the Employer nor any of its officers nor any member of its
board of directors nor any member of the Committee nor the Trustee shall be
under any liability or responsibility (except to the extent that liability is
imposed under ERISA) for failure to effect any of the objectives or purposes of
the Plan by reason of loss or fluctuation in the value of Fund or for the form,
genuineness, validity, sufficiency or effect of any Fund asset at any time held
hereunder, or for the failure of any person, firm or corporation indebted to the
Fund to pay such indebtedness as and when the same shall become due or for any
delay occasioned by reason of any applicable law, order or regulation or by
reason of any restriction or provision contained in any security or other asset
held by the Fund.  Except as is otherwise provided in ERISA, the Employer and
its officers, the members of its board of directors, the members of the
Committee, the Trustee and other fiduciaries shall not be liable for an act or
omission of another person with regard to a fiduciary responsibility that has
been allocated to or delegated to such other person pursuant to the terms of
this Plan Statement or pursuant to procedures set forth in this Plan Statement.

13.2.Reversion of Fund Prohibited.  The Fund from time to time hereunder shall
at all times be a trust fund separate and apart from the assets of the Employer,
and no part thereof shall be or become available to the Employer or to creditors
of the Employer under any circumstances other than those specified in
Section 1.4 and Section 3.6.  It shall be impossible for any part of the corpus

 

‑57‑

57

--------------------------------------------------------------------------------

 

or income of the Fund to be used for, or diverted to, purposes other than for
the exclusive benefit of Participants and Beneficiaries (except as hereinbefore
provided).

13.3.Contingent Top Heavy Plan Rules.  The rules set forth in Appendix B to this
Plan Statement (concerning additional provisions that apply if the Plan becomes
top heavy) are incorporated herein.

13.4.Method of Executing Instruments.

13.4.1.Employer or Committee.  Information to be supplied or written notices to
be made or consents to be given by the Principal Sponsor, the Employer or the
Committee pursuant to any provision of this Plan Statement may be signed in the
name of the Principal Sponsor or Employer by any officer thereof who has been
authorized to make such certification or to give such notices or consents or by
any Committee member.

13.4.2.Trustee.  Any instrument or written notice required, necessary or
advisable to be made or given by the Trustee may be signed by any Trustee, if
all Trustees serving hereunder are individuals, or by any authorized officer or
employee of the Trustee, if a corporate Trustee shall be acting hereunder as
sole Trustee, or by any such officer or employee of the corporate Trustee or by
an individual Trustee acting hereunder, if corporate and individual Trustees
shall be serving as co‑trustees hereunder.

13.5.Execution in Counterparts.  This Plan Statement may be executed in any
number of counterparts, each of which, without production of the others, shall
be deemed to be an original.

 

IN WITNESS WHEREOF, Each of the parties hereto has caused these presents to be
executed, all as of the day and year first above written.



DELAWARE CHARTER GUARANTEE
& TRUST COMPANY DBA PRINCIPAL TRUST COMPANY


By

      Its

PEOPLE’S UTAH BANCORP




By

      Its

 

 

 

‑58‑

58

--------------------------------------------------------------------------------

 

APPENDIX A

LIMITATION ON ANNUAL ADDITIONS


SECTION 1

DEFINITIONS

Terms defined in the Plan Statement shall have the same meanings when used in
this Appendix.  In addition, when used in this Appendix, the following terms
shall have the following meanings:

1.1.Annual Addition.  Annual addition means, with respect to any Participant for
a limitation year, the sum of:

 

(i)

all employer contributions (including employer contributions of the
Participant’s earnings reductions under section 401(k), section 403(b) and
section 408(k) of the Code) allocable as of a date during such limitation year
to the Participant under all defined contribution plans;

 

(ii)

all forfeitures allocable as of a date during such limitation year to the
Participant under all defined contribution plans; and

 

(iii)

all Participant contributions made as of a date during such limitation year to
all defined contribution plans.

Notwithstanding the foregoing, if an employer contribution is made later than
thirty (30) days after the due date, including extensions, of the employer’s
federal income tax return for the taxable year that includes the last day of the
limitation year, the employer contribution shall be considered an annual
addition for the limitation year in which the contribution is made.  However, if
the employer contribution is made to correct a nondiscrimination violation
(e.g., section 410(b), section 401(a)(26) or section 410(b) of the Code) that
date is extended until the fifteenth (15th) day of the tenth (10th) month
following the end of the limitation year.  A contribution made to restore an
erroneous forfeiture in a prior limitation year or on behalf of a participant
who was erroneously omitted from a prior limitation year’s allocation shall be
considered an annual addition for the limitation year to which it relates.  If,
in a particular limitation year, an amount is contributed with respect to a
prior limitation year and such contribution is required by reason of such
employee’s rights under chapter 43 of title 38, United States Code (USERRA),
resulting from qualified military service, as specified in section 414(u)(1) of
the Code, then such contribution is not considered an annual addition with
respect to the employee for that limitation year in which the contribution is
made, but, in accordance with section 414(u)(1)(B) of the Code, is considered an
annual addition for the limitation year to which the contribution relates.

 

A‑1

1

--------------------------------------------------------------------------------

 

1.1.1.

Specific Inclusions.  With regard to a plan which contains a qualified cash or
deferred arrangement or matching contributions or employee contributions, excess
contributions and excess aggregate contributions (whether or not distributed
during or after the limitation year) shall be considered annual additions in the
year contributed.  Excess deferrals that are not distributed in accordance with
the regulations under section 402(g) of the Code are annual additions.

1.1.2.

Specific Exclusions.  The annual addition shall not, however, include any
portion of a Participant’s rollover contributions or any additions to accounts
attributable to a plan merger or a transfer of plan assets or liabilities or any
other amounts excludable under law.  Excess deferrals that are distributed in
accordance with the regulations under section 402(g) of the Code are not annual
additions.  The annual addition shall not include (i) any payments made to
restore losses to a plan resulting from action that creates a reasonable risk of
liability for breach of fiduciary duty under Title I or ERISA (or, in the case
of Defined Contribution Plans not subject to ERISA, any other applicable federal
or state law), (ii) any “catch‑up” contributions made pursuant to section 414(v)
of the Code, (iii) any previously forfeited amounts restored to an account in
accordance with the plan terms, and (iv) any repayments of loans.

1.1.3.

ESOP Rules.  In the case of an employee stock ownership plan within the meaning
of section 4975(e)(7) of the Code, annual additions shall not include any
dividends or gains on sale of employer securities held by the employee stock
ownership plan (regardless of whether such dividends or gains are (i) on
securities which are allocated to Participants’ accounts or (ii) on securities
which are not allocated to Participants’ accounts which, in the case of
dividends used to pay principal on an employee stock ownership plan loan, result
in employer securities being allocated to Participants’ accounts or, in the case
of a sale, result in sale proceeds being allocated to Participants’
accounts).  In the case of an employee stock ownership plan within the meaning
of section 4975(e)(7) of the Code under which no more than one‑third (1/3rd) of
the employer contributions for a limitation year which are deductible under
section 404(a)(9) of the Code are allocated to highly compensated employees (as
defined in section 414(q) of the Code), annual additions shall not include
forfeitures of employer securities under the employee stock ownership plan if
such securities were acquired with the proceeds of an exempt loan or employer
contributions to the employee stock ownership plan which are deductible by the
employer under section 404(a)(9)(B) of the Code and charged against the
Participant’s account (i.e., interest payments).

1.2.Controlled Group Member.  Controlled group member means the Employer and
each member of a controlled group of corporations (as defined in section 414(b)
of the Code and as modified by section 415(h) of the Code), all commonly
controlled trades or businesses (as defined in section 414(c) of the Code and as
modified by section 415(h) of the Code), affiliated service groups (as defined
in section 414(m) of the Code) of which the Employer is a part and other
organizations required to be aggregated for this purpose under section 414(o) of
the Code.

1.3.Defined Contribution Plans.  Defined contribution plans shall have the
meaning assigned to that term by section 415(k)(1) of the Code.  Whenever
reference is made to defined

 

A‑2

2

--------------------------------------------------------------------------------

 

contribution plans in this Appendix, it shall include all such plans maintained
by the Employer and all controlled group members including terminated plans,
plans maintained by predecessor employers and plans that were formerly
maintained by the employer or a related employer but shall not include any
multiemployer plan (as defined in section 414(f) of the Code).

1.4.Individual Medical Account.  Individual medical account means an account, as
defined in section 415(1)(2) of the Code maintained by the Employer or a
controlled group member which provides an annual addition.

1.5.Limitation Year.  Limitation year means the Plan Year.

1.6.Maximum Permissible Addition.

1.6.1.

General Rule.  Maximum permissible addition (a term that is relevant only with
respect to defined contribution plans) means, for any one (1) limitation year,
the lesser of:

 

(i)

Fifty‑Five Thousand Dollars ($55,000) for 2018, as adjusted automatically for
increases in the cost of living by the Secretary of the Treasury pursuant to
section 415(d) of the Code, or

 

(ii)

one hundred percent (100%) of the Participant’s §415 compensation for such
limitation year.

However, the dollar limit in (i) shall be prorated if all defined contribution
plans are terminated before the end of the limitation year.

1.6.2.

Medical Benefits.  The dollar limitation in Section 1.6.1(i), but not the amount
determined in Section 1.6.1(ii), shall be reduced by the amount of employer
contributions which are allocated to a separate account established for the
purpose of providing medical benefits or life insurance benefits with respect to
a key employee (as defined in section 416 of the Code) under a welfare benefit
fund or an individual medical account.

1.7.Section 415 Compensation.  Section 415 compensation (sometimes, “§415
compensation”) shall mean, with respect to any limitation year, the amount
determined as follows:

 

(a)

General Definition.  Subject to the following rules, §415 compensation means the
total wages, salaries, fees for professional services and other amounts received
for personal services actually rendered in the course of employment with the
Employer and all controlled group members to the extent that such amounts are
includible in gross income.  This shall include any amount which would have been
received and includible in gross income but for an election under
section 125(a), section 132(f)(4), section 402(e)(3), section 402(h)(1)(B),
section 402(k) or section 457 of the Code.  These amounts include, but are not
limited to, commissions paid to salespersons, compensation for services on the
basis of a percentage of

 

A‑3

3

--------------------------------------------------------------------------------

 

 

profits, commissions on insurance premiums, tips, bonuses, fringe benefits and
reimbursement or other expense allowances under a nonaccountable plan as
described in §1.62‑2(c).

 

(b)

Foreign Source Income.  Amounts paid as compensation for services do not fail to
be treated as §415 compensation merely because those amounts are not includible
in gross income on account of the location of the services or merely because
those amounts are paid by an employer with respect to which all compensation
paid by such employer is excluded from gross income.  Thus, for example, the
determination of whether an amount is §415 compensation shall be made without
regard to the exclusions from gross income under sections 872, 893, 894, 911,
931 and 933 of the Code.

 

(c)

Cash Basis.  Section 415 compensation shall be included in the limitation year
in which paid or made available (or would have been paid but for an election
under section 125, 132(f)(4), 401(k), 403(b), 408(k), 408(p)(2)(A)(i) or 457(b)
of the Code).  Amounts received pursuant to a nonqualified unfunded deferred
compensation plan are §415 compensation in the year actually received to the
extent includible in gross income.

 

(d)

Comp Cap.  Section 415 compensation for a limitation year shall not exceed the
applicable dollar limit under section 401(a)(17) of the Code for that limitation
year.

 

(e)

Add‑Backs.  Section 415 compensation shall also include any elective deferral as
defined in section 402(g)(3) of the Code and any amount which would have been
received and includible in gross income but for an election under
section 125(a), section 132(f)(4), section 402(e)(3), section 402(h)(1)(B),
section 402(k) or section 457 of the Code.

 

(f)

Constructively Received Income.  Amounts includible in federal taxable income
under section 409A of the Code or section 457(f)(1)(A) of the Code and other
amounts constructively received in income are §415 compensation at the time that
they are so included in income.  Section 415 compensation shall also include
amounts includible in gross income upon making the election described in
section 83(b) of the Code.

 

(g)

Miscellaneous.  Section 415 compensation shall also include, (i) in the case of
an employee who is an employee within the meaning of section 401(c)(1) of the
Code and regulations promulgated under section 401(c)(1) of the Code, the
employee’s earned income (as described in section 401(c)(2) of the Code and
regulations promulgated under section 401(c)(2)) of the Code, plus amounts
deferred at the election of the employee that would be includible in gross
income but for the rules of section 402(e)(3), 402(h)(1)(B), 402(k), or 457(b)
of the Code and (ii) amounts described in

 

A‑4

4

--------------------------------------------------------------------------------

 

 

section 104(a)(3), 105(a), or 105(h) of the Code, but only to the extent that
these amounts are includible in the gross income of the employee, and
(iii) amounts paid or reimbursed by the employer for moving expenses incurred by
an employee, but only to the extent that at the time of the payment it is
reasonable to believe that these amounts are not deductible by the employee
under section 217 of the Code, and (iv) the value of a nonstatutory option
(which is an option other than a statutory option as defined in §1.421‑1(b))
granted to an employee by the employer, but only to the extent that the value of
the option is includible in the gross income of the employee for the taxable
year in which granted.

 

(h)

Exclusions.  Notwithstanding the foregoing, §415 compensation shall not include
any of the following.

 

(i)

Contributions (other than elective deferrals) to a plan of deferred compensation
to the extent the contributions are not includible in gross income for the year
the contribution is added.

 

(ii)

Amount realized from the exercise of a nonstatutory option or when restricted
stock or other property either becomes freely transferable or is no longer
subject to a substantial risk of forfeiture.

 

(iii)

Amounts realized from the sale, exchange or other disposition of stock acquired
under a statutory stock option.

 

(iv)

Other amounts receiving special tax benefits such as premiums for group‑term
life insurance (but only to the extent that the premiums are not includible in
gross income and are not salary reduction amounts described in section 125 of
the Code).

 

(i)

Post‑Severance Pay.  Notwithstanding the foregoing, §415 compensation shall not
include any amounts received after an employee’s severance from employment
except as follows.

 

(i)

Regular Pay.  Regular pay (e.g., regular base pay, overtime, shift differential
pay, commissions, bonuses and other similar compensation) shall be included if
(A) it is paid not later than the end of the limitation year that includes the
severance from employment date or, if later, two and one‑half (2‑1/2) months
after the severance from employment date, and (B) it would have been paid if
there had been no severance from employment.

 

(ii)

Differential Pay.  Payments of compensation paid to employees performing
qualified military service (e.g., “differential pay”) shall

 

A‑5

5

--------------------------------------------------------------------------------

 

 

be included if the payments do not exceed the amounts the employee would have
received if employment had continued.

 

(iii)

Imputed Disability Pay.  The compensation an employee would have received for
the limitation year shall be included if the following conditions are
satisfied:  (A) the employee is totally and permanently disabled within the
meaning of section 22(e)(3) of the Code, and (B) either (x) the employee is not
a highly compensated employee immediately before becoming disabled or (y) the
terms of the plan provide for the continuation of contributions on behalf of all
participants who are permanently and totally disabled for a fixed or
determinable period, and (C) the plan provides that such amounts are taken into
account for the purpose of making contributions, and (D) all contributions made
with respect to such imputed compensation are nonforfeitable when made.

1.8.Welfare Benefit Fund.  Welfare benefit fund means a fund as defined in
section 419(e) of the Code which provides post‑retirement medical benefits
allocated to separate accounts for key employees as defined in
section 419A(d)(3).

SECTION 2

DEFINED CONTRIBUTION LIMITATION

Notwithstanding anything to the contrary contained in the Plan Statement, there
shall not be allocated to the account of any Participant under a defined
contribution plan for any limitation year an amount which would cause the annual
addition for such Participant to exceed the maximum permissible
addition.  Subject to the provisions of this Appendix, the limitations of
section 415(c) of the Code (and regulations issued pursuant thereto) are
incorporated by reference in this Appendix.

SECTION 3

SUSPENSION OF ANNUAL ADDITIONS

3.1.Temporary Suspension.  If as of any date during a limitation year it is
determined that a Participant’s annual additions that would be made then under
other provisions of this Plan Statement would exceed the maximum permissible
addition as of that date, the contributions and allocations to that
Participant’s accounts shall be made only to the extent that they can be made
without causing any such excess to occur.  Therefore, the contributions and
allocations to be made as of that date shall be made in the following sequence
to the extent permitted.

 

A‑6

6

--------------------------------------------------------------------------------

 

 

(a)

Employer Contributions – Not Matching.

 

(i)

Employer contributions to defined contribution pension plans (e.g., money
purchase pension plans including target benefit pension plans).

 

(ii)

Employer fixed (non‑discretionary, non‑matching) contributions to defined
contribution profit sharing plans and stock bonus plans.

 

(iii)

Employer discretionary (non‑matching) contributions to defined contribution
profit sharing plans and stock bonus plans.

 

(b)

Employee Matched and Employer Matching Contributions.

 

(i)

Employee non‑Roth matched elective deferrals (within the meaning of
section 402(g)(3) of the Code) to defined contribution profit sharing plans and
stock bonus plans.

 

(ii)

Employee Roth matched elective deferrals (within the meaning of
section 402(g)(3) of the Code) to defined contribution profit sharing plans and
stock bonus plans.

 

(iii)

Employee matched after‑tax contributions to defined contribution profit sharing
plans and stock bonus plans.

 

(iv)

Employer non‑discretionary fixed matching contributions to defined contribution
profit sharing and plans and stock bonus plans.

 

(v)

Employer discretionary matching contributions to defined contribution profit
sharing plans and stock bonus plans.

 

(c)

Employee Contributions – Not Matched.

 

(i)

Employee non‑Roth unmatched elective deferrals (within the meaning of
section 402(g)(3) of the Code) to defined contribution profit sharing plans and
stock bonus plans.

 

(ii)

Employee Roth unmatched elective deferrals (within the meaning of
section 402(g)(3) of the Code) to defined contribution profit sharing plans and
stock bonus plans.

 

(iii)

Employee unmatched after‑tax contributions to defined contribution profit
sharing plans and stock bonus plans.

 

A‑7

7

--------------------------------------------------------------------------------

 

 

(d)

Other.

 

(i)

All other contributions and allocations (but excluding forfeitures to be
reallocated).

 

(ii)

Forfeitures to be reallocated.

3.2.Tie Breaker.  If a contribution or allocation that would be in two (2) or
more plans in the same priority cannot be made because of the foregoing rules,
the contribution or allocation shall be made among the plans in chronological
order as determined by the effective date of each plan (using the original
effective date of the plan) beginning with the plan that was first established.

 

 

A‑8

8

--------------------------------------------------------------------------------

 

APPENDIX B

CONTINGENT TOP HEAVY PLAN RULES

Notwithstanding any of the foregoing provisions of the Plan Statement, if, after
applying the special definitions set forth in Section 1 of this Appendix, this
Plan is determined under Section 2 of this Appendix to be a top heavy plan for a
Plan Year, then the special rules set forth in Section 3 of this Appendix shall
apply.  For so long as this Plan is not determined to be a top heavy plan, the
special rules in Section 3 of this Appendix shall be inapplicable to this Plan.

SECTION 1

SPECIAL DEFINITIONS

Terms defined in the Plan Statement shall have the same meanings when used in
this Appendix.  In addition, when used in this Appendix, the following terms
shall have the following meanings:

1.1.Aggregated Employers.  Aggregated employers means the Employer and each
other corporation, partnership or proprietorship which is a “predecessor” to the
Employer, or is under “common control” with the Employer, or is a member of an
“affiliated service group” that includes the Employer, as those terms are
defined in section 414(b), (c), (m) or (o) of the Code.

1.2.Aggregation Group.  Aggregation group means a grouping of this Plan and:

 

(a)

if any Participant in the Plan is a key employee, each other qualified pension,
profit sharing or stock bonus plan of the aggregated employers in which a key
employee is a Participant (and for this purpose, a key employee shall be
considered a Participant only during periods when he is actually accruing
benefits and not during periods when he has preserved accrued benefits
attributable to periods of participation when he was not a key employee), and

 

(b)

each other qualified pension, profit sharing or stock bonus plan of the
aggregated employers which is required to be taken into account for this Plan or
any plan described in paragraph (a) above to satisfy the qualification
requirements under section 410 or section 401(a)(4) of the Code, and

 

(c)

each other qualified pension, profit sharing or stock bonus plan of the
aggregated employers which is not included in paragraph (a) or (b) above, but
which the Employer elects to include in the aggregation group and which, when
included, would not cause the aggregation group to fail to satisfy the
qualification requirements under section 410 or section 401(a)(4) of the Code.

 

B‑1

--------------------------------------------------------------------------------

 

1.3.Compensation.  Unless the context clearly requires otherwise, compensation
means §415 compensation as defined in Appendix A.

1.4.Determination Date.  Determination date means, for the first (1st) Plan Year
of a plan, the last day of such first (1st) Plan Year, and for each subsequent
Plan Year, the last day of the immediately preceding Plan Year.

1.5.Five Percent Owner.  Five percent owner means for each aggregated employer
that is a corporation, any person who owns (or is considered to own within the
meaning of the shareholder attribution rules) more than five percent (5%) of the
value of the outstanding stock of the corporation or stock possessing more than
five percent (5%) of the total combined voting power of the corporation, and,
for each aggregated employer that is not a corporation, any person who owns more
than five percent (5%) of the capital interest or the profits interest in such
aggregated employer.  For the purposes of determining ownership percentages,
each corporation, partnership and proprietorship otherwise required to be
aggregated shall be viewed as a separate entity.

1.6.Key Employee.  Key employee means each Participant (whether or not then an
employee) who at any time during the Plan Year is:

 

(a)

an officer of any aggregated employer (excluding persons who have the title of
an officer but not the authority and including persons who have the authority of
an officer but not the title) having an annual compensation from all aggregated
employers for such Plan Year in excess of One Hundred Seventy‑Five Thousand
Dollars ($175,000) for such Plan Year (adjusted as provided in
section 416(i)(1)(A) of the Code), or

 

(b)

a five percent owner, or

 

(c)

a one percent owner having an annual compensation from the aggregated employers
of more than One Hundred Fifty Thousand Dollars ($150,000);

provided, however, that no more than fifty (50) employees (or, if lesser, the
greater of three of all the aggregated employers’ employees or ten percent of
all the aggregated employers’ employees) shall be treated as officers.  For the
purposes of determining ownership percentages, each corporation, partnership and
proprietorship otherwise required to be aggregated shall be viewed as a separate
entity.  For the purpose of determining compensation, all compensation received
from all aggregated employers shall be taken into account.  The term “key
employee” shall include the beneficiaries of a deceased key employee.

1.7.One Percent Owner.  One percent owner means, for each aggregated employer
that is a corporation, any person who owns (or is considered to own within the
meaning of the shareholder attribution rules) more than one percent (1%) of the
value of the outstanding stock of the corporation or stock possessing more than
one percent (1%) of the total combined voting power of the corporation, and, for
each aggregated employer that is not a corporation, any person who owns more
than one percent (1%) of the capital or the profits interest in such aggregated
employer.  

 

B‑2

--------------------------------------------------------------------------------

 

For the purposes of determining ownership percentages, each corporation,
partnership and proprietorship otherwise required to be aggregated shall be
viewed as a separate entity.

1.8.Shareholder Attribution Rules.  Shareholder attribution rules means the
rules of section 318 of the Code, (except that subparagraph (C) of
section 318(a)(2) of the Code shall be applied by substituting “5 percent” for
“50 percent”) or, if the Employer is not a corporation, the rules determining
ownership in such Employer which shall be set forth in regulations prescribed by
the Secretary of the Treasury.

1.9.Top Heavy Aggregation Group.  Top heavy aggregation group means any
aggregation group for which, as of the determination date, the sum of:

 

(i)

the present value of the cumulative accrued benefits for key employees under all
defined benefit plans included in such aggregation group, and

 

(ii)

the aggregate of the accounts of key employees under all defined contribution
plans included in such aggregation group,

exceed sixty percent (60%) of a similar sum determined for all employees.  In
applying the foregoing, the following rules shall be observed:

 

(a)

For the purpose of determining the present value of the cumulative accrued
benefit for any employee under a defined benefit plan, or the amount of the
account of any employee under a defined contribution plan, such present value or
amount shall be increased by the aggregate distributions made with respect to
such employee under the plan on account of severance from employment, death or
disability during the one (1) year period ending on the determination date and
the aggregate distributions made with respect to such employee under the plan
for any other reason during the five (5) year period ending on the determination
date.

 

(b)

Any rollover contribution (or similar transfer) initiated by the employee, made
from a plan maintained by one employer to a plan maintained by another employer
and made after December 31, 1983, to a plan shall not be taken into account with
respect to the transferee plan for the purpose of determining whether such
transferee plan is a top heavy plan (or whether any aggregation group which
includes such plan is a top heavy aggregation group).  Any rollover contribution
(or similar transfer) not described in the preceding sentence shall be taken
into account with respect to the transferee plan for the purpose of determining
whether such transferee plan is a top heavy plan (or whether any aggregation
group which includes such plan is a top heavy aggregation group).

 

(c)

If any individual is not a key employee with respect to a plan for any Plan
Year, but such individual was a key employee with respect to a plan for any

 

B‑3

--------------------------------------------------------------------------------

 

 

prior Plan Year, the cumulative accrued benefit of such employee and the account
of such employee shall not be taken into account.

 

(d)

The determination of whether a plan is a top heavy plan shall be made once for
each Plan Year of the plan as of the determination date for that Plan Year.

 

(e)

In determining the present value of the cumulative accrued benefits of employees
under a defined benefit plan, the determination shall be made as of the
actuarial valuation date last occurring during the twelve (12) months preceding
the determination date and shall be determined on the assumption that the
employees terminated employment on the valuation date except as provided in
section 416 of the Code and the regulations thereunder for the first and second
Plan Years of a defined benefit plan.  The accrued benefit of any employee
(other than a key employee) shall be determined under the method which is used
for accrual purposes for all plans of the employer or if there is no method
which is used for accrual purposes under all plans of the employer, as if such
benefit accrued not more rapidly than the slowest accrual rate permitted under
section 411(b)(1)(C) of the Code.  In determining this present value, the
mortality and interest assumptions shall be those which would be used by the
Pension Benefit Guaranty Corporation in valuing the defined benefit plan if it
terminated on such valuation date.  The accrued benefit to be valued shall be
the benefit expressed as a single life annuity.

 

(f)

In determining the accounts of employees under a defined contribution plan, the
account values determined as of the most recent asset valuation occurring within
the twelve (12) month period ending on the determination date shall be used.  In
addition, amounts required to be contributed under either the minimum funding
standards or the plan’s contribution formula shall be included in determining
the account.  In the first year of the plan, contributions made or to be made as
of the determination date shall be included even if such contributions are not
required.

 

(g)

If any individual has not performed any services for any employer maintaining
the plan at any time during the one (1) year period ending on the determination
date, any accrued benefit of the individual under a defined benefit plan and the
account of the individual under a defined contribution plan shall not be taken
into account.

 

(h)

For this purpose, a terminated plan shall be treated like any other plan and
must be aggregated with other plans of the employer if it was maintained within
the last five (5) years ending on the determination date for the Plan Year in
question and would, but for the fact that it terminated, be part of the
aggregation group for such Plan Year.

 

B‑4

--------------------------------------------------------------------------------

 

1.10.Top Heavy Plan.  Top heavy plan means a qualified plan under which (as of
the determination date):

 

(i)

if the plan is a defined benefit plan, the present value of the cumulative
accrued benefits for key employees exceeds sixty percent (60%) of the present
value of the cumulative accrued benefits for all employees, and

 

(ii)

if the plan is a defined contribution plan, the aggregate of the accounts of key
employees exceeds sixty percent (60%) of the aggregate of all of the accounts of
all employees.

In applying the foregoing, the following rules shall be observed:

 

(a)

Each plan of an Employer required to be included in an aggregation group shall
be a top heavy plan if such aggregation group is a top heavy aggregation group.

 

(b)

For the purpose of determining the present value of the cumulative accrued
benefit for any employee under a defined benefit plan, or the amount of the
account of any employee under a defined contribution plan, such present value or
amount shall be increased by the aggregate distributions made with respect to
such employee under the plan on account of severance from employment, death or
disability during the one (1) year period ending on the determination date and
the aggregate distributions made with respect to such employee under the plan
for any other reason during the five (5) year period ending on the determination
date.

 

(c)

Any rollover contribution (or similar transfer) initiated by the employee, made
from a plan maintained by one employer to a plan maintained by another employer
and made after December 31, 1983, to a plan shall not be taken into account with
respect to the transferee plan for the purpose of determining whether such
transferee plan is a top heavy plan (or whether any aggregation group which
includes such plan is a top heavy aggregation group).  Any rollover contribution
(or similar transfer) not described in the preceding sentence shall be taken
into account with respect to the transferee plan for the purpose of determining
whether such transferee plan is a top heavy plan (or whether any aggregation
group which includes such plan is a top heavy aggregation group).

 

(d)

If any individual is not a key employee with respect to a plan for any
Plan Year, but such individual was a key employee with respect to the plan for
any prior Plan Year, the cumulative accrued benefit of such employee and the
account of such employee shall not be taken into account.

 

B‑5

--------------------------------------------------------------------------------

 

 

(e)

The determination of whether a plan is a top heavy plan shall be made once for
each Plan Year of the plan as of the determination date for that Plan Year.

 

(f)

In determining the present value of the cumulative accrued benefits of employees
under a defined benefit plan, the determination shall be made as of the
actuarial valuation date last occurring during the twelve (12) months preceding
the determination date and shall be determined on the assumption that the
employees terminated employment on the valuation date except as provided in
section 416 of the Code and the regulations thereunder for the first and second
Plan Years of a defined benefit plan.  The accrued benefit of any employee
(other than a key employee) shall be determined under the method which is used
for accrual purposes for all plans of the employer or if there is no method
which is used for accrual purposes under all plans of the employer, as if such
benefit accrued not more rapidly than the slowest accrual rate permitted under
section 411(b)(1)(C) of the Code.  In determining this present value, the
mortality and interest assumptions shall be those which would be used by the
Pension Benefit Guaranty Corporation in valuing the defined benefit plan if it
terminated on such valuation date.  The accrued benefit to be valued shall be
the benefit expressed as a single life annuity.

 

(g)

In determining the accounts of employees under a defined contribution plan, the
account values determined as of the most recent asset valuation occurring within
the twelve (12) month period ending on the determination date shall be used.  In
addition, amounts required to be contributed under either the minimum funding
standards or the plan’s contribution formula shall be included in determining
the account.  In the first year of the plan, contributions made or to be made as
of the determination date shall be included even if such contributions are not
required.

 

(h)

If any individual has not performed any services for any employer maintaining
the plan at any time during the one (1) year period ending on the determination
date, any accrued benefit of the individual under a defined benefit plan and the
account of the individual under a defined contribution plan shall not be taken
into account.

 

(i)

For this purpose, a terminated plan shall be treated like any other plan and
must be aggregated with other plans of the employer if it was maintained within
the last five (5) years ending on the determination date for the Plan Year in
question and would, but for the fact that it terminated, be part of the
aggregation group for such Plan Year.

 

(j)

A plan shall not be a top heavy plan if it consists solely of (i) a cash or
deferred arrangement which meets the requirements of section 401(k)(12)

 

B‑6

--------------------------------------------------------------------------------

 

 

or section 401(k)(13) of the Code, and (ii) matching contributions which meet
the requirements of section 401(m)(11) or section 401(m)(12) of the Code.  If,
but for the preceding sentence, a plan would be treated as a top heavy plan
because it is a member of an aggregation group which is a top heavy group,
contributions under the Plan may be taken into account in determining whether
any other plan in the group meets the requirements of Section 3.3.

SECTION 2

DETERMINATION OF TOP HEAVINESS

Once each Plan Year, as of the determination date for that Plan Year, the
administrator of this Plan shall determine if this Plan is a top heavy plan.

SECTION 3

CONTINGENT PROVISIONS

3.1.When Applicable.  If this Plan is determined to be a top heavy plan for any
Plan Year, the following provisions shall apply for that Plan Year (and, to the
extent hereinafter specified, for subsequent Plan Years), notwithstanding any
provisions to the contrary in the Plan.

3.2.Vesting Requirement.

3.2.1.

General Rule.  During any Plan Year that the Plan is determined to be a Top
Heavy Plan, then all accounts of all Participants in a defined contribution plan
that is a top heavy plan and the accrued benefits of all Participants in a
defined benefit plan that is a top heavy plan shall be vested and nonforfeitable
in accordance with the following schedule if, and to the extent, that it is more
favorable than other provisions of the Plan:

If the Participant Has
Completed the Following
Years of Vesting Service:

His Vested
Percentage
Shall Be:

 

 

Less than 2 years

    0%

2 years but less than 3 years

  20%

3 years but less than 4 years

  40%

4 years but less than 5 years

  60%

5 years but less than 6 years

  80%

6 years or more

100%

 

 

B‑7

--------------------------------------------------------------------------------

 

3.2.2.

Subsequent Year.  In each subsequent Plan Year that the Plan is determined not
to be a top heavy plan, the other nonforfeitability provisions of the Plan
Statement (and not this section) shall apply in determining the vested and
nonforfeitable rights of Participants who do not have five (5) or more years of
Vesting Service (three or more years of Vesting Service for Participants who
have one or more Hours of Service in any Plan Year beginning after December 31,
1988) as of the beginning of such subsequent Plan Year; provided, however, that
they shall not be applied in a manner which would reduce the vested and
nonforfeitable percentage of any Participant.

3.2.3.

Cancellation of Benefit Service.  If this Plan is a defined benefit plan and if
the Participant’s vested percentage is determined under this Appendix and if a
Participant receives a lump sum distribution of the present value of the vested
portion of his accrued benefit, the Plan shall:

 

(a)

thereafter disregard the Participant’s service with respect to which he received
such distribution in determining his accrued benefit, and

 

(b)

permit the Participant who receives a distribution of less than the present
value of his entire accrued benefit to restore this service by repaying (after
returning to employment covered under the Plan) to the trustee the amount of
such distribution together with interest at the interest rate of five percent
(5%) per annum compounded annually (or such other interest rate as is provided
by law for such repayment).  If the distribution was on account of severance
from employment such repayment must be made before the earlier of,

 

(i)

five (5) years after the first date on which the Participant is subsequently
reemployed by the employer, or

 

(ii)

the close of the first period of five (5) consecutive one‑year breaks in service
commencing after the distribution.

If the distribution was on account of any other reason, such repayment must be
made within five (5) years after the date of the distribution.

3.3.Defined Contribution Plan Minimum Benefit Requirement.

3.3.1.

General Rule.  If this Plan is a defined contribution plan, then for any
Plan Year that this Plan is determined to be a top heavy plan, the Employer
shall make a contribution for allocation to the account of each employee who is
a Participant for that Plan Year and who is not a key employee in an amount
(when combined with other Employer contributions and forfeited accounts
allocated to his account, including matching contributions as defined in
section 401(m)(4)(A) of the Code) which is at least equal to three percent (3%)
of such Participant’s compensation.  (This minimum contribution amount shall be
further reduced by all other Employer contributions to this Plan or any other
defined contribution plans.)  This contribution shall be made for each
Participant who has not separated from service with the

 

B‑8

--------------------------------------------------------------------------------

 

Employer at the end of the Plan Year (including for this purpose any Participant
who is then on temporary layoff or authorized leave of absence or who, during
such Plan Year, was inducted into the Armed Forces of the United States from
employment with the Employer) including, for this purpose, each employee of the
Employer who would have been a Participant if he had:  (i) completed one
thousand (1,000) Hours of Service (or the equivalent) during the Plan Year, and
(ii) made any mandatory contributions to the Plan, and (iii) earned compensation
in excess of the stated amount required for participation in the Plan.

3.3.2.

Special Rule.  Subject to the following rules, the percentage referred to in
Section 3.3.1 of this Appendix shall not exceed the percentage at which
contributions are made (or required to be made) under this Plan for the Plan
Year for that key employee for whom that percentage is the highest for the Plan
Year.

 

(a)

The percentage referred to above shall be determined by dividing the Employer
contributions for such key employee for such Plan Year by his compensation for
such Plan Year.

 

(b)

For the purposes of this Section 3.3, all defined contribution plans required to
be included in an aggregation group shall be treated as one (1) plan.

 

(c)

The exception contained in this Section 3.3.2 shall not apply to (be available
to) this Plan if this Plan is required to be included in an aggregation group if
including this Plan in an aggregation group enables a defined benefit plan to
satisfy the qualification requirements of section 410 or section 401(a)(4) of
the Code.

3.4.Defined Benefit Plan Minimum Benefit Requirement.

3.4.1.

General Rule.  If this Plan is a defined benefit plan, then for any Plan Year
that the Plan is determined to be a top heavy plan, the accrued benefit for each
Participant who is not a key employee shall not be less than one‑twelfth
(l/12th) of the applicable percentage of the Participant’s average compensation
for years in the testing period.

3.4.2.

Special Rules and Definitions.  In applying the general rule of Section 3.4.1 of
this Appendix, the following special rules and definitions shall apply:

 

(a)

The term “applicable percentage” means the lesser of:

 

(i)

two percent (2%) multiplied by the number of years of service with the Employer,
or

 

(ii)

twenty percent (20%).

 

(b)

For the purpose of this Section 3.4, a Participant’s years of service with the
Employer shall be equal to the Participant’s Vesting Service except that a year
of Vesting Service shall not be taken into account if:

 

B‑9

--------------------------------------------------------------------------------

 

 

(i)

the Plan was not a top heavy plan for any Plan Year ending during such year of
Vesting Service, or

 

(ii)

such year of Vesting Service was completed in a Plan Year beginning before
January 1, 1984, or

 

(iii)

the service occurs during a Plan Year when the Plan benefits (within the meaning
of section 410(b) of the Code) no key employee or former key employee.

 

(c)

A Participant’s “testing period” shall be the period of five (5) consecutive
years during which the Participant had the greatest compensation from the
Employer; provided, however, that:

 

(i)

the years taken into account shall be properly adjusted for years not included
in a year of service, and

 

(ii)

a year shall not be taken into account if such year ends in a Plan Year
beginning before January 1, 1984, or such year begins after the close of the
last year in which the Plan was a top heavy plan.

 

(d)

An individual shall be considered a Participant for the purpose of accruing the
minimum benefit only if such individual has at least one thousand (1,000) Hours
of Service during a benefit accrual computation period (or equivalent service
determined under Department of Labor regulations).  Furthermore, such individual
shall accrue a minimum benefit only for a benefit accrual computation period in
which such individual has one thousand (1,000) Hours of Service (or equivalent
service).  An individual shall not fail to accrue the minimum benefit merely
because the individual:  (i) was not employed on a specified date, or (ii) was
excluded from participation (or otherwise failed to accrue a benefit) because
the individual’s compensation was less than a stated amount, or (iii) because
the individual failed to make any mandatory contributions.

3.4.3.

Accruals Preserved.  In years subsequent to the last Plan Year in which this
Plan is a top heavy plan, the other benefit accrual rules of the Plan Statement
shall be applied to determine the accrued benefit of each Participant, except
that the application of such other rules shall not serve to reduce a
Participant’s accrued benefit as determined under this Section 3.4.

3.5.Priorities Among Plans.  In applying the minimum benefit provisions of this
Appendix in any Plan Year that this Plan is determined to be a top heavy plan,
the following rules shall apply:

 

(a)

If an employee participates only in this Plan, the employee shall receive the
minimum benefit applicable to this Plan.

 

B‑10

--------------------------------------------------------------------------------

 

 

(b)

If an employee participates in both a defined benefit plan and a defined
contribution plan and only one (1) of such plans is a top heavy plan for the
Plan Year, the employee shall receive the minimum benefit applicable to the plan
which is a top heavy plan.

 

(c)

If an employee participates in both a defined contribution plan and a defined
benefit plan and both are top heavy plans, then the employee, for that
Plan Year, shall receive the defined benefit plan minimum benefit unless for
that Plan Year the employee has received employer contributions and forfeitures
allocated to his account in the defined contribution plan in an amount which is
at least equal to five percent (5%) of his compensation.

 

(d)

If an employee participates in two (2) or more defined contribution plans which
are top heavy plans, then the employee, for that Plan Year, shall receive the
defined contribution plan minimum benefit in that defined contribution plan
which has the earliest original effective date.

3.6.Bargaining Units.  The requirements of Section 3.2 through Section 3.5 of
this Appendix shall not apply with respect to any employee included in a unit of
employees covered by an agreement which the Secretary of Labor finds to be a
collective bargaining agreement between employee representatives and one (1) or
more employers if there is evidence that retirement benefits are the subject of
good faith bargaining between such employee representatives and such employer or
employers.

 

 

B‑11